Exhibit 10(a)




APPENDIX 1


2007


PPL ELECTRIC UTILITIES CORPORATION


PROVIDER OF LAST RESORT


SUPPLY MASTER AGREEMENT


BETWEEN


[PPL ELECTRIC UTILITIES CORPORATION]


AND


[PPL ENERGYPLUS, LLC]
























DATED [JULY 26, 2007]


--------------------------------------------------------------------------------



PROVIDER OF LAST RESORT SUPPLY MASTER AGREEMENT
Articles and Provisions
Table of Contents
ARTICLE 1 DEFINITIONS
4
ARTICLE 2 TERMS AND CONDITIONS OF FULL REQUIREMENTS SERVICE
13
2.1
SELLER'S OBLIGATION TO PROVIDE SERVICE
13
2.2
BUYER'S OBLIGATION TO TAKE SERVICE
13
2.3
DISTRIBUTION SERVICE
14
2.4
CHANGES IN PJM CHARGES
14
2.5
STATUS OF SELLER
14
2.6
SALES FOR RESALE
14
2.7
GOVERNING TERMS
14
2.8
TRANSACTION CONFIRMATION
14
ARTICLE 3 SCHEDULING, FORECASTING, AND INFORMATION SHARING
15
3.1
SCHEDULING
15
3.2
LOAD FORECASTING
15
3.3
INFORMATION SHARING
15
ARTICLE 4 SPECIAL TERMS AND CONDITIONS
15
4.1
CONGESTION AND CONGESTION MANAGEMENT
15
4.2
LOAD RESPONSE PROGRAMS
16
4.3
PJM E-ACCOUNTS
16
4.4
ALTERNATIVE ENERGY PORTFOLIO STANDARDS OBLIGATION
16
4.5
TITLE TRANSFER
16
4.6
RELIABILITY GUIDELINES
17
4.7
PJM MEMBERSHIP
17
4.8
DECLARATION OF AUTHORITY
17
4.9
FERC AUTHORIZATION
17
4.10
DISCLOSURE IN THE EVENT OF SELLER DEFAULT
17
4.11
SELLER STEP-UP RIGHTS
17
ARTICLE 5 TERM AND SURVIVAL
18
5.1
TERM
18
5.2
SURVIVAL
18
ARTICLE 6 DETERMINATION OF DELIVERED QUANTITIES
18
6.1
MONTHLY SETTLEMENT LOAD
18
ARTICLE 7 BILLING AND SETTLEMENT
18
7.1
BILLING
18
7.2
PJM BILLING
19
7.3
PAYMENTS OF THE INVOICE
19
7.4
BILLING DISPUTES AND ADJUSTMENTS OF INVOICES
19
7.5
INTEREST ON UNPAID BALANCES
20
ARTICLE 8 TAXES
20
8.1
COOPERATION
20
8.2
TAXES
20
8.3
DISCLOSURE OF TAX TREATMENT
20
ARTICLE 9 INDEMNIFICATION
21
9.1
SELLER'S INDEMNIFICATION FOR THIRD-PARTY CLAIMS
21
9.2
BUYER'S INDEMNIFICATION FOR THIRD-PARTY CLAIMS
21
9.3
INDEMNIFICATION PROCEDURES
21
ARTICLE 10 LIMITATIONS ON LIABILITY
22

ARTICLE 11 FORCE MAJEURE
22
11.1
FORCE MAJEURE
22
11.2
NOTIFICATION
23
ARTICLE 12 EVENTS OF DEFAULT; REMEDIES
23
12.1
EVENTS OF DEFAULT
23
12.2
REMEDIES
24
12.3
CALCULATION AND NET OUT OF SETTLEMENT AMOUNTS
25
12.4
NOTICE OF TERMINATION PAYMENT
26
12.5
DISPUTES WITH RESPECT TO TERMINATION PAYMENT
26
12.6
DUTY TO MITIGATE
26
ARTICLE 13 DISPUTE RESOLUTION
26
13.1
INFORMAL DISPUTE RESOLUTION
26
13.2
FORMAL DISPUTE RESOLUTION
27
ARTICLE 14 PERFORMANCE ASSURANCE
27
14.1
REQUIREMENT FOR PERFORMANCE ASSURANCE
27
14.2
PERFORMANCE ASSURANCE TRANSFERS/RETURNS
27
14.3
UNSECURED CREDIT
28
14.4
CREDIT RATING
29
14.5
TANGIBLE NET WORTH
29
14.6
AGGREGATE BUYER'S EXPOSURE
29
ARTICLE 15 REPRESENTATIONS AND WARRANTIES
31
15.1
REPRESENTATIONS AND WARRANTIES
31
15.2
ADDITIONAL UNDERSTANDINGS
32
ARTICLE 16 MISCELLANEOUS
32
16.1
NOTICES
32
16.2
GENERAL
32
16.3
RULES OF INTERPRETATION
32
16.5
CONFIDENTIALITY
33
16.6
SUCCESSORS
34
16.7
ASSIGNMENT/CHANGE IN CORPORATE IDENTITY
34
16.8
GOVERNING LAW
34
16.9
JURISDICTION AND VENUE
34
16.10
AMENDMENTS
35
16.11
PJM AGREEMENT MODIFICATIONS
35
16.12
DELAY AND WAIVER
35
16.13
REGULATORY APPROVALS
35
EXHIBIT A TRANSACTION CONFIRMATION EXAMPLE
37
EXHIBIT B ALTERNATIVE ENERGY PORTFOLIO STANDARDS OBLIGATION
38
EXHIBIT C PERFORMANCE ASSURANCE EVERGREEN LETTER OF CREDIT
39
EXHIBIT D SAMPLE PJM INVOICE
42
EXHIBIT E METHODOLOGY FOR CALCULATION OF MARK TO MARKET (MTM) EXPOSURE
44
EXHIBIT F UNCONDITIONAL GUARANTY
47
EXHIBIT G FORM OF NOTICE
54
EXHIBIT H PJM DECLARATION OF AUTHORITY
56


--------------------------------------------------------------------------------



PROVIDER OF LAST RESORT SUPPLY MASTER AGREEMENT


THIS PROVIDER OF LAST RESORT SUPPLY MASTER AGREEMENT ("Agreement" or "POLR
SMA"), is made and entered into as of _July 26, 2007 ("Effective Date"), by and
between _PPL EnergyPlus, LLC , hereinafter referred to as "Seller" and _PPL
Electric Utilities Corporation, hereinafter referred to as "Buyer" (each
hereinafter referred to individually as "Party" and collectively as "Parties").


WITNESSETH:


WHEREAS, the Pennsylvania Public Utility Commission Orders issued pursuant to
the Electricity Generation Customer Choice and Competition Act, 66 Pa. C. S.
Sections 2801-2182, direct Buyer to supply electric service to Provider of Last
Resort Service Load ("POLR Load") within Buyer's Pennsylvania franchise service
territory; and


WHEREAS, the Pennsylvania legislature has enacted a law establishing an
Alternative Energy Portfolio Standard applicable to retail electricity suppliers
serving customers in the Commonwealth of Pennsylvania; and


WHEREAS, Buyer has solicited offers for obtaining all or a portion of the supply
it requires to serve its POLR Load pursuant to a Request for Proposal ("RFP")
and the Seller is a winning bidder in that solicitation; and


WHEREAS, Seller desires to sell Full Requirements Service and Buyer desires to
purchase such Full Requirements Service to supply a Specified Percentage in
Buyer's Pennsylvania franchised service territory on a firm and continuous
basis; and


NOW, THEREFORE, and in consideration of the foregoing, and of the mutual
promises, covenants, and conditions set forth herein, and other good and
valuable consideration, the Parties hereto, intending to be legally bound by the
terms and conditions set forth in this Agreement, hereby agree as follows:
 
ARTICLE 1
DEFINITIONS


In addition to terms defined elsewhere in this Agreement, the following
definitions shall apply hereunder:


"Affiliate" means, with respect to any entity, any other entity that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such entity. For this purpose, "control"
means the direct or indirect ownership of fifty percent (50%) or more of the
outstanding capital stock or other equity interests having ordinary voting
power.


"Aggregate Buyer's Exposure" means all Buyer's Exposure for Aggregate
Transactions.


"Aggregate Transactions" means all Transactions under this Agreement and all
other transactions under Supply Master agreements executed between the Parties
pursuant to the PUC Orders.


"Ancillary Services" shall have the meaning ascribed thereto in the PJM
Agreements.


"Alternative Energy Portfolio Standards ("AEPS") Obligation" shall have the
meaning ascribed to it in Section 4.4 (Alternative Energy Portfolio Standards
Obligation).


"Alternative Energy Portfolio Standards ("AEPS")" shall have the meaning
ascribed to it in the Pennsylvania Alternative Energy Portfolio Standards Act,
73 P.S. §§ 1648.1-1648.8.


"Amended and Restated PJM Operating Agreement" means the Operating Agreement of
PJM or the successor, superceding or amended versions of the Operating Agreement
that may take effect from time to time.


"Bankrupt" means, with respect to any entity, such entity: (i) voluntarily files
a petition or otherwise commences, authorizes or acquiesces in the commencement
of a proceeding or cause of action under any bankruptcy, insolvency,
reorganization or similar law, or has any such petition filed or commenced
against it by its creditors and such petition is not dismissed within sixty (60)
calendar days of the filing or commencement; (ii) makes an assignment or any
general arrangement for the benefit of creditors; (iii) otherwise becomes
insolvent, however evidenced; (iv) has a liquidator, administrator, receiver,
trustee, conservator or similar official appointed with respect to it or any
substantial portion of its property or assets; or (v) is generally unable to pay
its debts as they fall due.


"Business Day" means any day except a Saturday, Sunday or a day that PJM
declares to be a holiday, as posted on the PJM website. A Business Day shall
open at 8:00 a.m. and close at 5:00 p.m. Eastern Prevailing Time ("EPT").


"Buyer Downgrade Event " means that Buyer's (or Buyer's Guarantor's) Credit
Rating is less than BBB- by S&P, BBB- by Fitch or Baa3 by Moody's.


"Buyer's Exposure" during the term of a Transaction shall be deemed equal to the
positive difference between: (i) the MtM Exposure pursuant to a Transaction
under this Agreement; less (ii) the sum of any unpaid or unbilled amounts owed
by Buyer to Seller pursuant to a Transaction under this Agreement. With respect
to the preceding sentence, "unbilled amounts owed by Buyer" shall consist of a
good faith estimate by Buyer as to any amounts which will be owed by Buyer for
service already rendered by Seller under a Transaction.


"Capacity" means "Unforced Capacity" as set forth in the PJM Agreements, or any
successor measurement of the capacity obligation of a Load Serving Entity as may
be employed in PJM (whether set forth in the PJM Agreements or elsewhere).


"Capacity Forward Price" means the price, as reported by PJM, for Capacity
stated in terms of $/MWD associated with each month remaining in a Transaction
Delivery Period.


"Capacity Initial Mark Price" means the Capacity Forward Price as of the
Transaction Date.


"Capacity Obligation" means the product of the capacity obligation, consistent
with PJM unforced capacity accounting and corresponding to the Current PLC Per
Tranche, and the number of Tranches awarded to the Seller.


"Congestion Revenue Rights" or "CRR" means the current or any successor
congestion management mechanism or mechanisms as may be employed by PJM (whether
set forth in the PJM Tariff or elsewhere) for the purpose of allocating
financial congestion hedges.


"Costs" means, with respect to the Non-Defaulting Party, brokerage fees,
commissions, PJM charges, and other similar third party transaction costs and
expenses reasonably incurred by such Party either in terminating any arrangement
pursuant to which it has hedged its POLR Load obligations or entering into new
arrangements which replace a Terminated Transaction; and all reasonable
attorneys' fees and expenses incurred by the Non-Defaulting Party in connection
with the termination of a Transaction.


"Credit Rating" means, with respect to any entity, the rating then assigned to
such entity's unsecured, senior long-term debt obligations (not supported by
third party credit enhancements) or if such entity does not have a rating for
its senior unsecured long-term debt, then the rating then assigned to such
entity as an issuer rating by S&P, Moody's or Fitch.


"Current PLC Per Tranche" means, on any given Business Day, for each
Transaction, the product of: (i) the aggregate PLC for an entire Service Type;
and (ii) the quotient of (x) the Specified Percentage and (y) the number of
Tranches.


"Declaration of Authority" shall have the meaning ascribed to it in Section 4.8
(Declaration of Authority).


"Default Damages" means, for the period of time specified in Section 12.2(b)(ii)
(Remedies) any direct damages and Costs, calculated in a commercially reasonable
manner, that the Non-Defaulting Party incurs with respect to the Specified
Percentage as a result of an Event of Default. Direct damages may include, but
are not limited to: (i) the positive difference (if any) between the price of
Full Requirements Service hereunder and the price at which the Buyer or Seller
is able to purchase or sell (as applicable) Full Requirements Service (or any
components of Full Requirements Service it is able to purchase or sell) from or
to third parties, including PJM; (ii) Emergency Energy charges; and (iii)
additional transmission or congestion costs incurred to purchase or sell Full
Requirements Service.


"Delivery Period" means the period of delivery for a Transaction as specified in
a Transaction Confirmation.


"Delivery Point" means the PPL Zone as defined within PJM.


"Eastern Prevailing Time" or "EPT" means Eastern Standard Time or Eastern
Daylight Savings Time, whichever is in effect on any particular date.


"Emergency Energy" shall have the meaning ascribed to it in the PJM Agreements.


"Energy" means three-phase, 60-cycle alternating current electric energy,
expressed in units of kilowatt-hours or megawatt-hours.


"Equitable Defenses" means any bankruptcy, insolvency, reorganization and other
laws affecting creditors' rights generally, and with regard to equitable
remedies, the discretion of the court before which proceedings to obtain same
may be pending.


"FERC " means the Federal Energy Regulatory Commission or its successor. "Fitch"
means Fitch Investor Service, Inc. or its successor.


"Force Majeure" "Force Majeure" means an event or circumstance which prevents
one party from performing its obligations under one or more transactions, such
riot or revolutions, demands or embargoes of the United States Government, fire,
flood, drought, insurrection, acts of God which are not within the reasonable
control of, or the result of the negligence of the affected party and which, by
the exercise of due diligence, the Party is unable to mitigate or avoid or cause
to be avoided. Notwithstanding the foregoing, under no circumstance shall an
event of Force Majeure be based on: (i) the loss or failure of Seller's supply;
(ii) Seller's ability to sell the Full Requirements Service at a price greater
than that received under any Transaction; (iii) curtailment by a Transmitting
Utility; (iv) Buyer's ability to purchase the Full Requirements Service at a
price lower than paid under any Transaction; or (v) Labor stoppage or lockout.


"Full Requirements Service" means all necessary Energy, Capacity, Transmission
other than Network Integration Transmission Service, Ancillary Services,
Pennsylvania Alternative Energy Portfolio Standard (AEPS) requirement,
transmission and distribution losses, congestion management costs, and such
other services or products that are required to supply the Specified Percentage
except for Network Integration Transmission Service and distribution service.


"Gains" means, with respect to any Party, an amount equal to the present value
of the economic benefit to it, if any (exclusive of Costs), resulting from a
Terminated Transaction, determined in a commercially reasonable manner.


"Generator Attribute Tracking System" or "GATS" means the system owned and
operated by PJM Environmental Services, Inc. to provide environmental and
emissions attributes reporting and tracking services to its subscribers in
support of Pennsylvania Alternative Energy Portfolio Standard (AEPS) Act.


"Governmental Authority" means any federal, state, local, municipal or other
governmental entity, authority or agency, department, board, court, tribunal,
regulatory commission, or other body, whether legislative, judicial or
executive, together or individually, exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power over a Party or this Agreement.


"Guarantor" means any party, who agrees to guaranty Seller's financial
obligations under this Agreement pursuant to the guaranty agreement, attached
hereto as Exhibit F, recognizing that such a party will be obligated to meet or
exceed Buyer's credit requirements for Seller and that the acceptability of such
guaranty will be determined at Buyer's sole discretion.


"Interest Rate" means, for any date, the lesser of: (i) the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in The Wall Street Journal under "Money Rates" on such day (or if not published
on such day on the most recent preceding day on which published), plus two
percent (2%); and (ii) the maximum rate permitted by applicable law.


"kWh" means one kilowatt of electric power over a period of one hour.


"Letter(s) of Credit" means one or more irrevocable, transferable standby
letters of credit issued by a U.S. commercial bank or a foreign bank with a U.S.
branch, with such bank having a credit rating of at least A- from S&P or A3 from
Moody's and a minimum of $10 billion in assets, in a form acceptable to the
Party in whose favor the letter of credit is issued (for clarification, the form
of Letter of Credit attached as Exhibit C hereto shall be considered an
acceptable form). Costs of a Letter of Credit shall be borne by the applicant
for such Letter of Credit. The Party to whom the Letter of Credit is in favor
reserves the right to monitor the financial position of the issuing bank and, if
the issuing bank's Credit Rating is downgraded by any increment; or if the
issuing bank's Current, Quick, Return on Assets, or Price/Earnings ratios
diminish (reflecting the financial stability of the bank); or if the Party
determines, for any reason, at its sole discretion that the issuing bank's
position has deteriorated, then the Party has the right to demand and receive,
from the applicant for the Letter of Credit, that the Letter of Credit be
reissued from a bank that meets or exceeds the credit ratings and asset
valuation listed above.


"Load Percentage" means the percentage of the Monthly Settlement Load that the
Monthly Settlement Price is applicable to, as set forth in Section 6.2 (Load
Percentages).


"Load Serving Entity" or "LSE" shall have the meaning ascribed to it in the PJM
Agreements.


"Losses" means, with respect to any Party, an amount equal to the present value
of the economic loss to it, if any (exclusive of Costs), resulting from the
termination of a Terminated Transaction, determined in a commercially reasonable
manner.


"Mark to Market Exposure" or "MtM Exposure" means, with respect to each month
remaining in each Transaction Delivery Period, the sum of: (i) the relevant
month On-Peak Forward Price minus the relevant month On-Peak Initial Mark Price,
multiplied by the relevant month On-Peak Estimated Energy Quantity; (ii) the
relevant month Off-Peak Forward Price minus the relevant month Off-Peak Initial
Mark Price, multiplied by the relevant month Off-Peak Estimated Energy Quantity;
and (iii) the relevant month Capacity Forward Price minus the relevant month
Capacity Initial Mark Price, multiplied by the remaining Capacity Obligation.


The methodology for calculating the MtM Exposure and an example are included in
Exhibit E.


"Monthly Settlement Amount" means with respect to any calendar month during the
Delivery Period, the sum of: (i) the product of the applicable Monthly
Settlement Price and Monthly Settlement Load; and (ii) any other adjustments as
set forth in this Agreement.


"Monthly Settlement Price" means the price for Monthly Settlement Load for the
applicable month of the Delivery Period as set forth in a Transaction
Confirmation.


"Monthly Settlement Date" means, with respect to any calendar month of a
Delivery Period, the date(s) determined to be the PJM Settlement Date(s)
pursuant to the PJM Agreements.


"Monthly Settlement Load" means, with respect to any calendar month during an
applicable Delivery Period, the product of Specified Percentage and POLR Load.


"Moody's" means Moody's Investor Services, Inc. or its successor.


"MWD" means one megawatts of electric power available over a period of one day
which shall be rounded in a manner consistent with the standards in the PJM
Agreements.


"MWh" means one megawatt of electric power used over a period of one hour which
shall be rounded in a manner consistent with standards in the PJM Agreements.
The current rounding standards are to the nearest one-thousandth of a megawatt
hour.


"MW-Measure" means the estimated megawatt measure of PLC corresponding to a
single Tranche.


"NERC" means the North American Electric Reliability Council or any successor
organization thereto.


"Network Integration Transmission Service" shall have the meaning ascribed to it
in the PJM Agreements.


"Non-Defaulting Party" means the Party not responsible for an Event of Default,
as set forth in Article 12.


"Off-Peak Estimated Energy Quantity" means, for each month in each Transaction,
the product of: (i) the relevant month Off-Peak Estimated Energy Quantity per
MW-Measure; (ii) the quotient of the Current PLC Per Tranche divided by the
MW-Measure; (iii) the number of Tranches awarded to the Seller per the
Transaction Confirmation; and (iv) the percentage of Off-Peak Hours remaining
(excluding current day) in each month.


"Off-Peak Estimated Energy Quantity Per MW-Measure" means the estimation of
Energy, inclusive of electrical line losses, in the Off-Peak Hours for each of
the twelve (12) calendar months, as set forth in the Transaction Confirmation.


"Off-Peak Forward Price" means the price, as provided by the Pricing Agent, for
Off-Peak Hours, stated in terms of $/MWh, associated with each month remaining
in a Transaction Delivery Period, and based on the most recent publicly
available information and/or quotes from Reference Market-Makers on forward
Energy transactions occurring at the PJM Western HUB (as discussed in Exhibit
E). If the publicly available information is not available from the Reference
Market-Makers then the price shall equal the product of: (i) the relevant month
Off-Peak Forward Price; and (ii) the relevant month Off-Peak Price Ratio.


"Off-Peak Hours" means those hours which are not On-Peak Hours.


"Off-Peak Initial Mark Price" means the Off-Peak Forward Price as of the
Transaction Date.


"Off-Peak Price Ratio" means the ratio of the relevant month's average off-peak
price to the annual average off-peak price calculated using PJM's reported
day-ahead hourly prices as set forth by Buyer each month based on the previous
36-month rolling period.
The historical off-peak prices used to calculate the ratio will be the PJM
Western Hub day-ahead hourly prices for the Off-Peak Hours. The relevant month's
average off-peak price will be calculated as the sum of all the off-peak hourly
prices in all such months divided by the total amount of off-peak hours in all
such months (e.g., for the month of January, there would be three such months).
The annual average off-peak price will be calculated as the sum of all the
off-peak hourly prices in the 36-month rolling period divided by the total
amount of off-peak hours in the 36-month rolling period.


"On-Peak Estimated Energy Quantity" means, for each month in each Transaction,
the product of: (i) the relevant month On-Peak Estimated Energy Quantity per
MW-Measure; (ii) the quotient of the Current PLC Per Tranche divided by the
MW-Measure; (iii) the number of Tranches awarded to the Seller per the
Transaction Confirmation; and (iv) the percentage of On-Peak Hours remaining
(excluding current day) in each month.


"On-Peak Estimated Energy Quantity Per MW-Measure" means the estimation of
Energy, inclusive of electrical line losses, in the On-Peak Hours for each of
the twelve (12) calendar months, as set forth in the Transaction Confirmation.


"On-Peak Forward Price" means the price, as provided by the Pricing Agent, for
On-Peak Hours, stated in terms of $/MWh, associated with each month remaining in
a Transaction Delivery Period, and based on the most recent publicly available
information and/or quotes from Reference Market-Makers on forward Energy
transactions occurring at the PJM Western HUB (as discussed in Exhibit E). If
the publicly available information is not available from the Reference
Market-Makers then the price shall equal the product of: (i) the relevant month
On-Peak Forward Price; and (ii) the relevant month On Peak Price Ratio.


"On-Peak Hours" means Hour Ending ("HE") 0800 through HE 2300 EPT, Monday
through Friday, excluding Saturday, Sunday and PJM holidays.


"On-Peak Initial Mark Price" means the On-Peak Forward Price as of the
Transaction Date.


"On-Peak Price Ratio" means the ratio of the relevant month's average on-peak
price to the annual average on-peak price calculated using PJM's reported
day-ahead hourly prices as set forth by Buyer each month based on the previous
36-month rolling period.
The historical on-peak prices used to calculate the ratio will be the PJM
Western Hub day-ahead hourly prices for the On-Peak Hours. The relevant month's
average on-peak price will be calculated as the sum of all the on-peak hourly
prices in all such months divided by the total amount of on-peak hours in all
such months (e.g., for the month of January, there would be three such months).
The annual average on-peak price will be calculated as the sum of all the
on-peak hourly prices in in the 36-month rolling period divided by the total
amount of on-peak hours in the 36-month rolling period.


"Peak Load Contribution" or "PLC" means the aggregation of retail customer peak
load contributions, as determined by the Buyer in accordance with the PJM
Agreements and reported by Buyer to PJM pursuant to Buyer's retail load
settlement process, and used by PJM in determining the Seller's capacity
obligation for each Transaction.


"Performance Assurance" means collateral in the form of cash, Letter(s) of
Credit, or other security acceptable to the Requesting Party.


"Photo-voltaic ("PV")" means shall have the meaning ascribed in Tier 1
Alternative Energy Sources.


"PJM" means the PJM Interconnection, LLC or any successor organization thereto.


"PJM Active Load Management " shall have the meaning ascribed to it in the PJM
Agreements.


"PJM Agreements" means the PJM OATT, PJM Operating Agreement, PJM RAA, PJM West
RAA, and any other applicable PJM manuals or documents, or any successor,
superceding or amended versions that may take effect from time to time.


"PJM Control Area" shall have the meaning ascribed to it in the PJM Agreements.


"PJM OATT" or "PJM Tariff' means the Open Access Transmission Tariff of PJM or
the successor, superceding or amended versions of the Open Access Transmission
Tariff that may take effect from time to time.


"PJM Planning Period" shall have the meaning ascribed to it in the PJM
Agreements. Currently, the PJM Planning Period is the twelve (12) months
beginning June 1 and extending through May 31 of the following year.


"PJM RAA" means the PJM Reliability Assurance Agreement or any successor,
superceding or amended versions of the PJM Reliability Assurance Agreement that
may take effect from time to time.


"PJM Settlement Date" means the date on which payments are due to PJM for
services provided by PJM in accordance with the PJM Agreements. Such date
currently occurs on the first Business Day after the nineteenth (19th) calendar
day of the month following service.


"PJM Western Hub" means the aggregated Locational Marginal Price ("LMP") nodes
defined by PJM.


"PJM West RAA" means the PJM West Reliability Assurance Agreement or the
successor, superceding or amended versions of the PJM West Reliability Assurance
Agreement that may take effect from time to time.


"POLR Service" shall have the meaning ascribed to it in the Electricity
Generation Customer Choice and Competition Act and PUC Orders enacted
thereunder.


"Pricing Agent" shall be the person or entity described in Article 14.6, Exhibit
B, and Exhibit E.


"Provider of Last Resort Service Load" or "POLR Load" means the total sales at
the retail meter, plus any losses and Unaccounted For Energy, expressed in MWh
or MW, as appropriate, for a particular class(es) of retail customers being
served by Buyer pursuant to the PUC Orders and Settlements, as such sales vary
from hour to hour, in Buyer's Pennsylvania franchise service territory, as such
territory exists on the Effective Date or may increase or decrease due to de
minimis geographic border changes to the service territory that exists on the
Effective Date. For purposes of clarification, POLR Load shall not include sales
resulting from changes in the Buyer's Pennsylvania service territory which occur
as a result of a merger, consolidation, or acquisition of another entity which
has a franchised service territory in Pennsylvania or a result of a significant
franchise territory swap with another entity which has a franchised service
territory in Pennsylvania.


"PUC" means the Pennsylvania Public Utility Commission and any successor
thereto.


"PUC Orders" means the orders issued by the PUC pursuant to the Electricity
Generation customer Choice and Competition Act, 66 Pa. C. S. Sections 2801-2812,
including the Order authorizing the parties to enter into this Agreement.


"Rate Classes" means the existing, and modified or successor, customer rate
schedule designations in PPL Electric Utilities Corporation's General Tariff.


"Reference Market-Maker" means any broker in energy products.


"Request for Proposal" or "RFP" means the request for proposals issued from time
to time by Buyer pursuant to the PUC Orders and Settlements.


"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc. and
any successor thereto.


"Service Type" means the customer class, partial customer class and/or group of
customer classes, as set forth in a Transaction Confirmation.


"Settlement Amount" means, with respect to a Transaction and the Non-Defaulting
Party, the Losses or Gains, and Costs, expressed in U.S. Dollars, which such
Party incurs as a result of the liquidation of a Terminated Transaction pursuant
to Article 12 (Events of Default – Remedies). The calculation of a Settlement
Amount for a Terminated Transaction shall exclude any Default Damages calculated
pursuant to Section 12.2(b)(ii) for the same Terminated Transaction. For the
purposes of calculating the Termination Payment, the Settlement Amount shall be
considered an amount due to the Non-Defaulting Party under this Agreement if
total of the Losses and Costs exceeds the Gains and shall be considered an
amount due to the Defaulting Party under this Agreement if the Gains exceed the
total of the Losses and Costs.


"Specified Percentage" means the percentage of POLR Load as set forth in a
Transaction Confirmation.


"Tangible Net Worth" or "TNW" means an entity's total assets (exclusive of
intangible assets), minus that entity's total liabilities, each as would be
reflected on a balance sheet prepared in accordance with generally accepted
accounting principles, and as of the relevant date of determination most
recently filed with the United States Securities and Exchange Commission.


"TNW Amount" shall equal the product of the applicable TNW Percentage and an
entity's Tangible Net Worth.


"TNW Percentage" means the percentage determined pursuant to Section 14.3
(Unsecured Credit) that is multiplied by an entity's Tangible Net Worth to
determine that entity's TNW Amount.


"Tier 1 Alternative Energy Sources" shall have the meaning ascribed to it in the
Pennsylvania Alternative Energy Portfolio Standards Act, 73 P.S. §§
1648.1-1648.8.


"Tier 2 Alternative Energy Sources" shall have the meaning ascribed to it in the
Pennsylvania Alternative Energy Portfolio Standards Act, 73 P.S. §§
1648.1-1648.8.


"Tranche" means a fixed percentage share of load for a Service Type that is
awarded to Seller in accordance with Buyer's RFP as set forth in a Transaction
Confirmation. The fixed percentage defines the Tranche size for each of the
Company's Service Types.


"Transaction" means a particular agreement by which Buyer purchases and Seller
sells Full Requirements Service pursuant to this Agreement, the details of which
are more fully set forth in a Transaction Confirmation.


"Transaction Confirmation" shall have the meaning ascribed to it in Section 2.8
(Transaction Confirmation).


"Transaction Date" means the date that a Transaction is executed as set forth in
the Transaction Confirmation.


"Transmitting Utility" means the utility or utilities and their respective
control area operators and their successors, transmitting Full Requirements
Service.


"Unaccounted For Energy" means an energy accounting adjustment assessed by PJM
for settlement purposes among retail energy suppliers in the PPL zone. It is the
difference on an hourly basis (as either a credit or a charge), between, the PPL
zonal load as measured and billed by PJM and adjusted for losses, and, the sum
of the individually metered customer hourly loads served within the zone as
billed and adjusted for losses. Unaccounted for Energy also includes energy
related adjustments for PJM billing charges that are normally billed to PPL
Electric and not necessarily billed to LSEs serving retail load in the zone.
Load profiles adjusted for losses are used to determine individual hourly
customer usage when actual hourly loads are not available. Unaccounted for
Energy is distributed by PJM among all retail energy suppliers in the PPL zone
on an hourly basis.


"Unsecured Credit" means an amount that is the lower of: (i) the relevant
Unsecured Credit Limit as determined pursuant to Section 14.3 (Unsecured
Credit); (ii) the relevant TNW Amount, as determined pursuant to Section 14.3
(Unsecured Credit); or (iii) the Guaranty Amount from Seller's Guarantor as set
forth in the Guaranty Agreement.


"Unsecured Credit Limit" shall have the meaning ascribed to it in Section 14.3
(Unsecured Credit).
 
ARTICLE 2
TERMS AND CONDITIONS OF FULL REQUIREMENTS SERVICE


2.1
Seller's Obligation To Provide Service. With respect to a Transaction, Seller
shall provide Full Requirements Service on a firm and continuous basis such that
the Specified Percentage is supplied during the Delivery Period.



2.2
Buyer's Obligation to Take Service. With respect to a Transaction, Buyer shall
accept Full Requirements Service as provided by Seller pursuant to Section 2.1
(Seller's Obligation to Provide Service), and shall pay Seller the Monthly
Settlement Amounts for such Full Requirements Service on the applicable Monthly
Settlement Date in accordance with Section 7.3 (Payments of the Invoice).

 
2.3
Network Integration Transmission Service and Distribution Service. With respect
to a Transaction, Buyer shall be responsible, at its sole cost and expense, for
the provision of Network Integration Transmission Service for PPL Electric
customers and distribution service necessary to serve the Specified Percentage.
Buyer is responsible, at its sole cost and expense for future PJM charges
assessed to network transmission customers for PJM-required transmission system
enhancements pursuant to the PJM Regional Transmission Expansion Plan and for
future PJM charges assessed to network transmission customers for transition
costs related to the elimination of through-and-out transmission rates.



2.4
Other Changes in PJM Charges. Except as provided in Section 2.3 (Network
Integration Transmission Service and Distribution Service), Seller bears the
risk of any other changes in PJM products and pricing during the term of this
Agreement. However, if there are any other new FERC-approved PJM transmission
charges other than those referred to in Section 2.3 or other new PJM charges and
costs, charged to network transmission customers, that Seller believes the Buyer
should recover through retail rates because they are directly related to the
Buyer's obligations, then Buyer will file with the PUC, and provide notice to
all intervening parties in PUC Docket No. P-00062227, a request for approval to
recover such new costs. Seller is required to intervene in any such proceeding
before the PUC. Such new costs can only be charged by Seller to Buyer to the
extent that the PUC approves Buyer's recovery of those costs. Seller agrees to
be bound by the decision of the PUC (subject to the normal rules for appeal of
the decision of the PUC) and waives all claims concerning this issue before
FERC. Notwithstanding the foregoing, nothing in the Agreement shall preclude
Seller from taking any position before FERC regarding the creation and
allocation of any such PJM charges.



2.5
Status of Seller. Seller, for purposes of this Agreement and any Transaction, is
a Load Serving Entity.



2.6
Sales for Resale. All Full Requirements Service provided by Seller to Buyer
shall be sales for resale, with Buyer reselling such Full Requirements Service
to POLR Load customers.



2.7
Governing Terms. Each Transaction shall be governed by this Agreement. This
Agreement, including all exhibits hereto, any designated collateral, credit
support, margin agreement or similar arrangements and all Transaction
Confirmations shall form a single integrated agreement between Buyer and Seller.
Any inconsistency between terms in this Agreement and terms in a Transaction
Confirmation shall be resolved in favor of the terms of this Agreement.



2.8
Transaction Confirmation. A Transaction shall be documented in a Transaction
Confirmation in the form attached hereto as Exhibit A. On the Business Day on
which Seller is selected and approved by the PUC as a provider of Full
Requirements Service, Buyer will forward by facsimile or other immediate means
acceptable to both Parties, to Seller a partially executed Transaction
Confirmation(s) and shall send by overnight delivery three (3) originals. Except
as otherwise provided in the RFP, by 2:00 p.m. EPT on the next Business Day
following Seller's receipt of such facsimile of partially executed Transaction
Confirmation(s), Seller shall return by facsimile, or other immediate means
acceptable to both Parties, to Buyer a fully executed Transaction
Confirmation(s), and shall send by overnight delivery two (2) originals. In
addition, if such Transaction(s) is the initial Transaction(s) with the Seller
under the current RFP solicitation, then Buyer will forward by facsimile or
other immediate means acceptable to both Parties, to Seller a fully executed
Agreement, and shall send by overnight delivery two (2) originals.



ARTICLE 3
SCHEDULING, FORECASTING, AND INFORMATION SHARING


3.1
Scheduling. Seller shall schedule Full Requirements Service pursuant to the PJM
Agreements. Buyer will provide to Seller and PJM all information required by
PJM, for the purpose of calculating Seller's Full Requirements Service
obligations.



3.2
Load Forecasting. Buyer shall not be required to provide to the Seller any load
forecasting services for any Transaction.



3.3
Information Sharing. On each Business Day, Buyer shall provide to the Seller on
a reasonable efforts basis, Buyer's estimation of the PLC for the seventh (7th)
following day, representing the Seller's Specified Percentage of each Service
Type. Buyer does not warrant the accuracy of such information.



ARTICLE 4
SPECIAL TERMS AND CONDITIONS


4.1
Congestion and Congestion Management. Seller is responsible for any congestion
costs incurred to supply the Specified Percentage. Because the PJM Planning
Period does not correspond exactly with the supply term of this POLR SMA, Buyer,
in its capacity as LSE for POLR Load during the Year 2009, will ensure that
rights to CRRs for the period January 1, 2010, through May 31, 2010, obtained in
conjunction with Buyer's designation as LSE for POLR Load will be provided to
Seller as described herein. Buyer shall transfer or assign to Seller, Buyer's
rights to CRRs for the period January 1, 2010 through May 31, 2010 to which
Buyer is entitled as an LSE pursuant to the PJM Agreements, provided that such
rights are related to the service being provided to the Specified Percentage.
All rights and obligations associated with such CRRs will accrue to the Seller
through the transfer or assignment from Buyer to Seller including the ability of
Seller to request or nominate such CRRs when applicable. The Seller is
responsible for nominating and obtaining CRRs for the period June 1, 2010,
through December 31, 2010. Seller, as a LSE serving POLR Load, shall have the
right to request and nominate CRRs provided all Transactions for the Seller's
Specified Percentage of POLR Load have been executed and are in full force and
effect. Effective January 1, 2011 all CRR rights will transfer back to the
Buyer.



4.2
Load Response Programs. Buyer will manage its load response programs in
accordance with the provisions of its applicable riders and retail electric
service tariffs, as amended and approved by the PUC from time to time or
distribution utility customer contracts, as amended by the distribution utility
from time to time. Unless specifically prohibited by its retail electric service
tariffs, POLR Service customers may, at their election, participate in demand
response programs offered under the PJM OATT.



4.3
PJM E-Accounts. Buyer and Seller shall work with PJM to establish any PJM
E-Accounts necessary for Seller to provide Full Requirements Service. In a
timely manner, Buyer shall establish PJM E-Account contract(s) for the entire
duration of the Transaction(s) and Seller shall confirm the PJM E-Account
contract(s) for the entire duration of the Transaction(s).



4.4
Alternative Energy Portfolio Standards Obligation.



(a)  
Seller shall enable the Buyer to comply with the Alternative Energy Portfolio
Standards, including regulations adopted thereunder, (together the AEPS
Obligation) and shall provide its proportional share of the Buyer's AEPS
Obligation as set forth in the AEPS Act and PUC rules and Orders that may be
promulgated to implement the AEPS Act.



(b)  
Seller and Buyer shall work together to establish the proper accounts within the
GATS. Seller shall be a subscriber to GATS and is responsible for paying its
annual subscription fee. Seller shall transfer certificates into the Buyer's
account(s) in the amount necessary to fulfill Seller's AEPS Obligation under
this Agreement. Seller shall be responsible for paying the volumetric fees
associated with LSE GATS fee requirements in proportion to Seller's Full
Requirements Service.



(c)  
Seller shall provide to the Buyer all information regarding its share of the
AEPS Obligation that may be required by the PUC rules governing reporting and
auditing of Buyer's compliance with the AEPS Obligation.



The Buyer will provide the Seller with a version of Exhibit B to this Agreement
at the same time that it provides the Transaction Confirmation. Exhibit B at
that time will incorporate the AEPS percentage obligations for 2010 in effect on
the day the bid was submitted. Exhibit B as provided with the Transaction
Confirmation will apply during the term of the Agreement and will be used to
determine the Seller's AEPS Obligation.


4.5
Title Transfer. Seller shall cease to have title to, possession of, and risk of
loss with respect to liability pursuant to Sections 9.1 (Seller's
Indemnification for Third-Party Claims) and 9.2 (Buyer's Indemnification for
Third-Party Claims) of Full Requirements Service scheduled and received or
delivered hereunder at the Delivery Point(s). Seller warrants that it has good
title to the Full Requirements Service sold and delivered hereunder and that it
has the right to sell such Full Requirements Service. The word "loss" in this
Section 4.5 (Title Transfer) does not encompass electrical transmission and
distribution losses. As between Buyer and Seller only, Buyer shall take title
to, possession of, and risk of loss with respect to liability pursuant to
Sections 9.1 (Seller's Indemnification for Third-Party Claims) and 9.2 (Buyer's
Indemnification for Third-Party Claims) of Full Requirements Service scheduled
and received or delivered hereunder at the Delivery Point(s). Notwithstanding
the foregoing, nothing contained in this Agreement is intended to create or
increase liability of Buyer to any third party beyond such liability, if any,
that would otherwise exist under the PJM Agreements or under applicable law if
Buyer had not taken title.



4.6
Reliability Guidelines. Each Party agrees to adhere to the applicable operating
policies, criteria and/or guidelines of the NERC, PJM, their successors, and any
regional or sub regional requirements.



4.7
PJM Membership. For the period of time that this Agreement is in effect, Seller
shall be:  a member in good standing of PJM; (ii) qualified as a PJM "Market
Buyer" and "Market Seller" pursuant to the PJM Agreements; and (iii) qualified
as a PJM "Load Serving Entity." For the period of time that this Agreement is in
effect, Buyer shall be a member in good standing of PJM.



4.8
Declaration of Authority. For the period of time that this Agreement is in
effect, both Buyer and Seller shall have executed the Declaration of Authority
in the form attached hereto as Exhibit H.



4.9
FERC Authorization. For the period of time that this Agreement is in effect,
Seller shall have FERC authorization to make sales of energy, capacity, and
ancillary services at market based rates within PJM. (Appendix 5 in RFP Process
and Rules Document)



4.10
Disclosure in the Event of Seller Default. If Seller defaults and this Agreement
is terminated pursuant to Article 12 (Events of Default; Remedies), Buyer may
disclose the terms of this Agreement and any Transaction Confirmation to all
other non-defaulting wholesale suppliers providing service to Buyer pursuant to
the PUC Orders and Settlements. Such disclosure by Buyer shall be made for the
purpose of allowing each non-defaulting wholesale supplier to make its Step-Up
elections described in Section 4.11 (Seller Step-Up Rights) below.



4.11
Seller Step-Up Rights. In the event of an early termination of a POLR SMA and
associated transactions between Buyer and an entity other than Seller, Buyer
shall send a written notification to Seller which: (i) describes the individual
supply obligations associated with the terminated transaction(s) for the
remaining term(s) of such transaction(s), including all available information
regarding the associated CRRs; and (ii) requests Seller to agree to supply its
full or partial pro-rata share of the supply obligation associated with each
terminated transaction for the remaining term(s) of the terminated
transaction(s), without change to the pricing, terms and conditions of the
terminated full requirements service agreement and transaction(s). Such
agreement to make additional supply available shall be termed a "Step-Up".



In the event that Seller wishes to exercise its option to Step-Up, Seller shall
notify Buyer of such within five (5) Business Days from the date of Buyer's
notification. In Seller's notification, Seller shall indicate: (i) the amount of
the increased obligation that Seller wishes to take on in respect of certain
specified transaction(s) (which need not be all); and (ii) that it is willing to
meet any additional collateral requirements related to the Step-Up. If other
sellers do not exercise their option to Step-Up, Buyer shall again notify Seller
as to the amount available for Step-Up and Seller will again have an option to
take a full or partial pro-rata share of the amount that such other sellers
declined to take. Seller's notification shall take place no later than two (2)
Business Days of its receipt of Buyer's notification. Seller's pro-rata share,
as described in this paragraph, shall be the ratio of Seller's total load
obligation across all service types and customer classes at the time the Step-Up
option is offered, stated on a PLC basis, to the total load being supplied under
this Agreement and other full requirements service agreements pursuant to the
PUC Orders and Settlements on a PLC basis, excluding the terminated
transactions(s) and, if applicable, excluding the full requirement service
agreements under which other sellers declined to exercise their Step-Up option
in part or full.


For the avoidance of doubt, in the event that Seller does not respond to Buyer's
Step-Up request within the relevant timeframe, Seller shall be deemed to have
rejected the Buyer's request in full.


ARTICLE 5
TERM AND SURVIVAL


5.1
Term. Unless otherwise agreed upon by Buyer and Seller, this Agreement shall
continue in full force and effect from the Effective Date until the end of all
Transaction(s) executed under this Agreement unless this Agreement is terminated
prematurely pursuant to Article 12 of this Agreement.



5.2
Survival. All provisions of this Agreement which must, in order to give full
force and effect to the rights and obligations of the Parties hereto, survive
termination or expiration of this Agreement, shall so survive, including,
without limitation, Articles 9, 10, 12, and 13.



ARTICLE 6
DETERMINATION OF DELIVERED QUANTITIES


6.1
Monthly Settlement Load. The amount of Monthly Settlement Load with respect to
any calendar month during the Delivery Period shall be determined in terms of
megawatt-hours ("MWh") of Energy. The MWh of Energy shall be equivalent to the
amount of Energy reported as the Seller's Specified Percentage obligation by
Buyer to PJM, and shall include seller's share of 500KV losses as determined by
PJM. The MWh of Energy shall also be adjusted for any subsequent meter
corrections reported to PJM, or as a result of any subsequent retail load
settlement process. The MWh of Energy as reported includes any reduction in load
as a result of the Buyer's and PJM's operation of its load response programs.



ARTICLE 7
BILLING AND SETTLEMENT


7.1
Billing. Unless otherwise agreed to by the Parties, on or before the sixth (6th)
Business Day of each month, Buyer shall deliver to Seller, via electronic
transmission or other means agreed to by the Parties, an invoice ("Invoice")
that sets forth the total amount due for the previous calendar month for all
Transactions. The Invoice shall detail for each Transaction the following:

 
(a)  
Monthly Settlement Load

(b)  
Monthly Settlement Price

(c)  
Monthly Settlement Amount

(d)  
PJM billing adjustments

(e)  
Any other adjustments set forth in this Agreement

 
7.2
PJM Billing.



(a)  
Buyer and Seller shall direct PJM to invoice Seller and Buyer for charges and
credits relating to Seller's and Buyer's rights and obligations under this
Agreement as set forth in Exhibit D attached hereto and made a part hereof. If
PJM is unable to invoice charges or credits in accordance with Exhibit D, Buyer
shall rectify such PJM invoice discrepancy in the Invoice sent pursuant to
Section 7.1 (Billing).



(b)  
The Parties agree that the PJM bill may change from time to time. Allocation of
any charges that are reflected in a PJM bill that are not included on or are
inconsistent with Exhibit D will be determined pursuant to Sections 2.3 (Network
Integration Transmission Service and Distribution Service), 2.4 (Other Changes
in PJM Charges), and 16.11 (PJM Agreement Modifications) of this Agreement.



7.3
Payments of the Invoice. On the Monthly Settlement Date, Buyer will pay to
Seller, or Seller will pay to the Buyer, as the case may be, the total amount
due in the applicable Invoice. All payments shall be made by "Electronic Funds
Transfer" ("EFT") via "Automated Clearing House" ("ACH"), to a bank designated
in writing by such Party, by 12:00 p.m. EPT on the Monthly Settlement Date.
Payment of Invoices shall not relieve the paying Party from any other
responsibilities or obligations it has under this Agreement (other than the
obligation to make such payment), nor shall such payment constitute a waiver of
any claims arising hereunder.



7.4            Billing Disputes and Adjustments of Invoices.


(a)  
Within twelve (12) months of the date on which an Invoice is issued, Buyer may,
in good faith, adjust the Invoice to correct any errors. The adjustment shall
include interest calculated at the Interest Rate from the original due date to
the date of payment. Buyer shall provide Seller a written explanation of the
basis for the adjustment.



(b)  
Within twelve (12) months of the date on which an Invoice is issued or an
Invoice is adjusted pursuant to Section 7.4(a) (Billing Disputes and Adjustment
of Invoices), Seller may, in good faith, dispute the correctness of such Invoice
or adjustment, pursuant to the provisions of Article 13 (Dispute Resolution),
and provided that Seller has paid by the Monthly Settlement Date any portion of
an Invoice that is not disputed.



(c)  
Within twelve (12) months of the date on which a PJM bill is issued, Buyer or
Seller may, in good faith, dispute the correctness of any such PJM bill,
pursuant to the provisions of Article 13 (Dispute Resolution), and provided that
the disputing Party has paid by the Monthly Settlement Date any portion of an
Invoice that is not disputed.



7.5
Interest on Unpaid Balances. Interest on delinquent amounts, other than amounts
in dispute as described in Section 7.4 (Billing Disputes and Adjustment of
Invoices), shall be calculated at the Interest Rate from the original due date
to the date of payment.



7.6
Netting of Payments. Buyer and Seller shall discharge mutual debts and payment
obligations due and owing to each other under this Agreement, as of the Monthly
Settlement Date, such that all amounts owed by each Party to the other Party
shall be reflected in a single amount due to be paid by the Party who owes it
and received by the other Party, provided that the calculation of the net amount
shall not include any disputed amounts being withheld pursuant to Section 7.4
(Billing Disputes and Adjustment of invoices).



ARTICLE 8
TAXES


8.1
Cooperation. Each Party shall use reasonable efforts to implement the provisions
of and administer this Agreement in accordance with the intent of the Parties to
minimize taxes, so long as neither Party is materially adversely affected by
such efforts.



8.2
Taxes.



(a)  
As between the Parties: (i) Seller is responsible for the payment of all taxes
imposed by any Governmental Authority on the wholesale sales of Full
Requirements Service under this Agreement; and (ii) Buyer is responsible for the
payment of all taxes imposed by any Governmental Authority on retail sales of
Full Requirements Service under this Agreement.



(b)  
Any Party paying taxes that should have been paid by the other Party pursuant to
Section 8.2(a) (Taxes), shall be reimbursed by such other Party in the next
invoice issued pursuant to Section 7.1 (Billing).



8.3
Disclosure of Tax Treatment. Notwithstanding anything to the contrary in this
Agreement or in the RFP and appendices thereto, Seller and Buyer agree that: (i)
any obligation of confidentiality with respect to the Parties' Transactions
hereunder does not apply, and has not applied from the commencement of
discussions between the Parties, to the tax treatment and tax structure of the
Agreement and all Transactions thereunder, and (ii) Seller and Buyer (and each
of their respective employees, representatives, or agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Agreement and the Transactions thereunder, as well as any
materials of any kind (including opinions or other tax analyses) that have been
provided to the disclosing Party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that the foregoing is not intended to affect any privileges
that each Party is entitled, at its sole discretion, to maintain, including with
respect to any confidential communications with its attorney or any confidential
communications with a federally authorized tax practitioner under Section 7525
of the Internal Revenue Code.



ARTICLE 9
INDEMNIFICATION


9.1
Seller's Indemnification for Third-Party Claims. Seller shall indemnify, hold
harmless, and defend Buyer and its Affiliates, and their respective officers,
directors, employees, agents, contractors, subcontractors, invitees, successors,
representatives and permitted assigns (collectively, "Buyer's Indemnitees") from
and against any and all claims, liabilities, costs, losses, damages, punitive
damages and expenses including reasonable attorney and expert fees,
disbursements actually incurred, and any penalties or fines imposed by
Government Authorities in any action or proceeding between Buyer and a third
party or Seller for damage to property of unaffiliated third parties, injury to
or death of any person, including Buyer's employees or any third parties, to the
extent directly caused by the negligence, gross negligence or willful misconduct
of Seller and/or its officers, directors, employees, agents, contractors,
subcontractors or invitees arising out of or connected with Seller's performance
under this Agreement, Seller's exercise of rights under this Agreement, or
Seller's breach of this Agreement. Buyer shall have the right to hire the
attorney of its choice to defend it in any proceeding brought against it
pursuant to this provision.



9.2
Buyer's Indemnification for Third-Party Claims. Buyer shall indemnify, hold
harmless, and defend Seller and its Affiliates, and their respective officers,
directors, employees, agents, contractors, subcontractors, invitees, successors,
representatives and permitted assigns (collectively, "Seller's Indemnitees")
from and against any and all claims, liabilities, costs, losses, damages, and
expenses including reasonable attorney and expert fees, disbursements actually
incurred, and any penalties or fines imposed by Government Authorities in any
action or proceeding between Seller and a third party or Buyer for damage to
property of unaffiliated third parties, injury to or death of any person,
including Seller's employees or any third parties, to the extent directly caused
by the gross negligence or willful misconduct of Buyer and/or its officers,
directors, employees, agents, contractors, subcontractors or invitees arising
out of or connected with Buyer's performance under this Agreement, Buyer's
exercise of rights under this Agreement, or Buyer's breach of this Agreement.
Seller shall have the right to hire the attorney of its choice to defend it in
any proceeding brought against it pursuant to this provision.



9.3
Indemnification Procedures. If either Party intends to seek indemnification
under Sections 9.1 (Seller's Indemnification for Third-Party Claims) or 9.2
(Buyers Indemnification for Third-Party Claims), as applicable, from the other
Party, the Party seeking indemnification shall give the other Party notice of
such claim within ninety (90) days of the later of the commencement of, or the
Party's actual knowledge of, such claim or action. Such notice shall describe
the claim in reasonable detail, and shall indicate the amount, estimated if
necessary, of the claim that has been, or may be, sustained by said Party. To
the extent that the other Party will have been actually and materially
prejudiced as a result of the failure to provide such notice, such notice will
be a condition precedent to any liability of the other Party under the
provisions for indemnification contained in this Agreement. Neither Party may
settle or compromise any claim without the prior consent of the other Party;
provided, however, said consent shall not be unreasonably withheld or delayed.



ARTICLE10
LIMITATIONS ON LIABILITY


Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH IN THIS
AGREEMENT, THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE
OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL
BE LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR'S LIABILITY SHALL BE LIMITED TO COSTS AND DEFAULT
DAMAGES AS DEFINED IN THIS AGREEMENT, SUCH COSTS AND DEFAULT DAMAGES SHALL BE
THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE
LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR
CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT,
OR ACTIVE OR PASSIVE, TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER
ARE LIQUATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR
IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBATINING AN ADEQUATE REMEDY IS
INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.


ARTICLE 11
FORCE MAJEURE


11.1
Force Majeure means an event or circumstance as defined in Article 1.
Notwithstanding anything in this Agreement to the contrary, the Parties shall be
excused from performing their respective obligations under this Agreement (other
than the obligation to make payments with respect to performance prior to the
event of Force Majeure) and shall not be liable for damages or otherwise due to
their failure to perform, during any period that one Party is unable to perform
due to an event of Force Majeure, provided that the Party declaring an event of
Force Majeure shall: (i) act expeditiously to resume performance; (ii) exercise
all commercially reasonable efforts to mitigate or limit damages to the other
Party; and (iii) fulfills the requirements set forth in Section 11.2
(Notification).



11.2
Notification. A Party unable to perform under this Agreement due to an event of
Force Majeure shall: (i) provide prompt written notice of such event of Force
Majeure to the other Party, which shall include an estimate of the expected
duration of the Party's inability to perform due to the event of Force Majeure;
and (ii) provide prompt notice to the other Party when performance resumes.



ARTICLE 12
EVENTS OF DEFAULT; REMEDIES


12.1
Events of Default. An "Event of Default" shall mean, with respect to a Party
("Defaulting Party"), the occurrence of any of the following:



(a)  
the failure to make, when due, any payment required pursuant to this Agreement
if such failure is not remedied within two (2) Business Days after written
notice;



(b)  
any representation or warranty made by such Party herein or in response to the
RFP is intentionally or unintentionally false or misleading in any material
respect when made or when deemed made or repeated;



(c)  
the failure of a Party to comply with the requirements of Section 4.7 (PJM
Membership) and 4.9 (FERC Authorization) if such failure is not remedied within
three (3) Business Days after written notice;



(d)  
PJM has declared a Party to be in default of any provision of any PJM Agreement,
which default prevents a Party's performance hereunder if such failure is not
remedied within three (3) Business Days after written notice;



(e)  
the failure to perform any material covenant or obligation set forth in this
Agreement (except to the extent constituting a separate Event of Default) if
such failure is not remedied within three (3) Business Days after written
notice;



(f)  
such Party becomes Bankrupt;



(g)  
such Party consolidates with, or merges with or into, or transfers all or
substantially all of its assets to, another entity, or assigns the Agreement or
any rights, interests, or obligations hereunder without the prior written
consent of the other Party when such consent is required, and, at the time of
such consolidation, merger, transfer or assign, the resulting, surviving,
transferee, or assigned entity fails to assume all the obligations of such Party
under this Agreement to which it or its predecessor was a party by operation of
law or pursuant to an agreement reasonably satisfactory to the other Party;



(h)  
the occurrence and continuation of: (i) a default, event of default or other
similar condition or event in respect of such Party under one or more agreements
or instruments, individually or collectively, relating to indebtedness for
borrowed money in an aggregate amount of not less than five percent (5%) of such
Party's TNW, which results in such indebtedness becoming immediately due and
payable or; (ii) a default by such Party in making on the due date therefore one
or more payments, individually or collectively, in an aggregate amount of not
less than five percent (5%) of such Party's TNW.



(i)  
the failure of a Party to comply with its obligations pursuant to Article 14
(Performance Assurance) if such failure is not remedied within three (3)
Business Days after written notice.



(j)  
with respect to Seller's Guarantor if any: (i) if any representation or warranty
made by the Guarantor in connection with this Agreement is intentionally or
unintentionally false or misleading in any material respect when made or when
deemed made or repeated; (ii)the failure of the Guarantor to make any payment
required or to perform any other material covenant or obligation in any guaranty
made in connection with this Agreement and such failure shall not be remedied
within three (3) Business Days after written notice; (iii) the failure of the
Guarantor's guaranty to be in full force and effect for purposes of this
Agreement (other than in accordance with its terms) prior to the satisfaction of
all obligations of such Party under this Agreement without the written consent
of the other Party; (iv) the Guarantor repudiates, disaffirms, disclaims, or
rejects, in whole or in part, or challenges the validity of any guaranty; or (v)
conditions described with respect to a Party in subparagraph (f) of this Section
12.1 (Events of Default) occurs with respect to its Guarantor.

 
12.2
Remedies. If an Event of Default with respect to a Defaulting Party shall have
occurred and be continuing, the other Party (the "Non-Defaulting Party"), shall
provide written notice to the Defaulting Party and shall have the right to
temporarily suspend performance pursuant to Section 12.2(a) or implement all
remedies pursuant to Section 12.2(b):



(a)  
If an Event of Default has occurred and is continuing, the Non-Defaulting Party
shall have the right to suspend performance, provided that such suspension shall
not continue for longer than ten (10) Business Days. At any time during or
subsequent to the temporary suspension of performance, the Non-Defaulting Party
may proceed with the steps outlined in Section 12.2(b). If, by the end of the
ten (10) Business Day period of suspension, the Non-Defaulting Party has not
commenced the implementation of the remedies pursuant to Section 12.2(b), then
the Non-Defaulting Party must resume performance of its obligations under this
Agreement.



(b)  
In addition to any other remedies available at law or in equity to the
Non-Defaulting Party, if an Event of Default has occurred and is continuing, the
Non-Defaulting Party shall have the right to implement all, but not less than
all, the following remedies:



 
i.
designate a day, in such notice, no earlier than the day such notice is
effective and no later than twenty (20) calendar days after such notice
iseffective, as an early termination date ("Early Termination Date") for the
purposes of determining the Settlement Amount;

 
ii.
calculate and receive from the Defaulting Party, payment for any Default Damages
and costs, as defined this Agreement, the Non-Defaulting Party incurs as of the
date of the event giving rise to the Event of Default, until the earlier of: (i)
the Early Termination Date (if applicable); or (ii) the

Event of Default has been cured by the Defaulting Party; or (iii) the
Non-Defaulting Party waives such Event of Default; (iv) withhold any payments
due to the Defaulting Party under this Agreement as an offset to any Default
Damages and costs, as defined this Agreement, or Termination Payment, as defined
in Section 12.3 (Calculation and Net Out of Settlement Amounts); and (v)
permanently suspend performance.


(c)  
If an Event of Default has occurred and the Non-Defaulting Party is the Buyer,
then:



 
i.
unless the Event of Default was a failure by Seller to meet any or all of its
Full Requirements Service obligations, Buyer may offer to waive the default on
such terms and conditions as Buyer, at its sole discretion, may deem appropriate
to propose ("Special Remedy"); provided however that;

 
ii.
any such Special Remedy can only be offered to Seller if it first is
specifically approved by the PUC in accordance with PUC Orders and Settlements.



 
12.3 Calculation and Net Out of Settlement Amounts.



(a)  
The Non-Defaulting Party shall calculate, in a commercially reasonable manner, a
Settlement Amount for each such Terminated Transaction as of the Early
Termination Date or, to the extent that in the reasonable opinion of the
Non-Defaulting Party certain of such Terminated Transactions are commercially
impracticable to liquidate and terminate or may not be liquidated and terminated
under applicable law on the Early Termination Date, as soon thereafter as is
reasonably practicable. For purposes of calculating the Settlement Amount, the
Non-Defaulting Party shall reflect the net impact of the exercise of the option
on the part of other wholesale suppliers as described in Section 4.11 (Seller
Step-Up Rights) of this Agreement. The Non-Defaulting Party shall aggregate all
Settlement Amounts into a single liquidated amount (the "Termination Payment")
by netting out: (i) all Settlement Amounts that are due to the Defaulting Party,
plus, at the option of the Non-Defaulting Party, any cash or other form of
security then available to the Non-Defaulting Party pursuant to Article 14
(Performance Assurance/Accelerated Payments), plus any or all other amounts due
to the Defaulting Party under this Agreement; against (ii) all Settlement
Amounts that are due to the Non-Defaulting Party plus any or all other amounts
due to the Non-Defaulting Party, including but not limited to Default Damages
and costs, under this Agreement. The Termination Payment shall be due to the
Non-Defaulting Party. In no event will a termination payment result in payment
from the Non-Defaulting Party with the exception for any amount due, after set
off, for services provided by the Defaulting Party prior to the Early
Termination Date.



(b)  
In order to avoid doubt regarding a commercially reasonable calculation for
thepurposes of calculating the Settlement Amount by the Non-Defaulting Party,
the quantity of amounts of Energy, Capacity and other services to have been
provided under the POLR SMA for the period following the Early Termination Date
(the "Termination Quantity") shall be deemed those quantity amounts that would
have been delivered on an hourly basis had the POLR SMA been in effect during
the previous calendar year, adjusted for such POLR load changes as have occurred
since the previous calendar year. Nothing in this section shall limit the right
of the Buyer when Seller is the Defaulting Party to replace Seller's full
requirements obligation and the result of any Commission-approved procedure will
be deemed to be commercially reasonable for purposes of calculating the
Settlement Amount and will be deemed to have been determined by reference to the
Termination Quantity.



12.4
Notice of Termination Payment. As soon as practicable after an Early Termination
Date is declared, the Non-Defaulting Party shall provide written notice to the
Defaulting Party of the amount of the Termination Payment. The notice shall
include a written statement explaining in reasonable detail the calculation of
such amount. The Defaulting Party shall make the Termination Payment within five
(5) Business Days after such notice is effective.



12.5
Disputes With Respect to Termination Payment. If the Defaulting Party disputes
the Non-Defaulting Party's calculation of the Termination Payment, in whole or
in part, the Defaulting Party shall, within five (5) Business Days of receipt of
Non-Defaulting Party's calculation of the Termination Payment, provide to the
Non-Defaulting Party a notice that it intends to dispute the calculation of the
Termination Payment ("Termination Payment Dispute Notice"), pursuant to the
provisions of Article 13 (Dispute Resolution), and provided, the Defaulting
Party shall first transfer collateral to the Non-Defaulting Party in an amount
equal to the Termination Payment, such collateral to be in a form acceptable to
the Non-Defaulting Party by the Termination Payment Date.



12.6
Duty to Mitigate. Each Party agrees that it has a duty to mitigate damages and
covenants that it will use commercially reasonable efforts to minimize any
damages it may incur as a result of the other Party's failure to perform
pursuant to this Agreement.



ARTICLE 13
DISPUTE RESOLUTION


13.1
Informal Dispute Resolution. Before pursuing resolution of any dispute arising
out of this Agreement, the disputing Party shall provide written notice to the
other Party setting forth the nature of the dispute, the amount involved, if
any, and the remedies sought. The Parties shall use good faith and reasonable
commercial efforts to informally resolve such dispute. Such efforts shall last
for a period of at least thirty (30) calendar days from the date that the notice
of the dispute is first delivered from one Party to the other Party. Any amounts
that are owed by one Party to the other Party as a result of resolution of a
dispute pursuant to this Section 13.1 (Informal Dispute Resolution), shall be
paid within two (2) Business Days of such resolution and the payment shall
include interest calculated at the Interest Rate from the original due date
through the date of payment.



13.2
Formal Dispute Resolution. After the requirements of Section 13.1 (Informal
Dispute Resolution) have been satisfied, all disputes, except as noted below,
between the Parties shall be submitted to the appropriate authority.



ARTICLE 14
PERFORMANCE ASSURANCE


14.1
Requirement for Performance Assurance. With respect to Aggregate Transactions,
if at any time and from time to time during the term of this Agreement,
Aggregate Buyer's Exposure exceeds the Unsecured Credit on any Business Day,
then Buyer shall request that Seller post Performance Assurance in an amount
equal to the amount by which Aggregate Buyer's Exposure exceeds the Unsecured
Credit (rounding upwards to the nearest $100,000), less any Performance
Assurance already posted with Buyer. Notwithstanding the above, Seller shall
only be required to post the required Performance Assurance to the extent the
amount of required Performance Assurance is equal to or greater than $500,000.
Subsequent and incremental requests for Performance Assurance shall be in
$100,000 increments. Buyer's request for Performance Assurance shall not be
disputed by Seller.



14.2
Performance Assurance Transfers/Returns. If the request for Performance
Assurance is made by Buyer before 1:00 p.m. EPT on a Business Day, then if
Seller is posting cash as the form of Performance Assurance collateral, Seller
shall be required to deliver the Performance Assurance cash to Buyer on the
Business Day following the date of such request; and if Seller is posting a
Letter of Credit or other security as acceptable to Buyer as the form of
Performance Assurance collateral, Seller shall be required to deliver the
Performance Assurance Letter of Credit or other security on the second Business
Day following the date of such request. If a request for Performance Assurance
is made by Buyer at or after 1:00 p.m. EPT, then if Seller is posting cash as
the form of Performance Assurance collateral, Seller shall be required to
deliver the Performance Assurance cash to Buyer on the second Business Day
following the date of such request; and if Seller is posting a Letter of Credit
or other security as acceptable to Buyer as the form of Performance Assurance
collateral, Seller shall be required to deliver the Performance Assurance Letter
of Credit or other security on the third Business Day following the date of such
request. Telephone, facsimile, or other communication means mutually acceptable
by the Parties, are suitable means for the Buyer to make requests for
Performance Assurance. If Seller provides its Performance Assurance collateral
in cash, in whole or in part, Seller will also simultaneously grant Buyer a
first-priority security interest in that cash, in a form mutually acceptable to
Buyer and Seller. Buyer shall not be entitled to hold Performance Assurance in
the form of cash; rather, Performance Assurance in the form of cash shall be
held in any major U.S. commercial bank, or a foreign bank with a U. S. branch
office, (which is not the Buyer or an affiliate of the Buyer), and has assets of
at least $10 billion and a credit rating of at least "A" by Standard and Poor's,
or "A2" by Moody's Investor Services ("Qualified Institution"). The Buyer will
pay to Seller on the first Business Day of each calendar quarter the amount of
interest it receives based upon the applicable overnight repurchase interest
rate from the Qualified Institution on any Performance Assurance in the form of
cash posted by Seller. The interest amount or portion thereof not returned to
Seller pursuant to this Section 14.2 will constitute Performance Assurance and
will be subject to the provisions of Article 14 of this Agreement.



 
On any Business Day (but no more frequently than weekly with respect to Letters
of Credit or other security acceptable to Buyer, and daily with respect to
cash), Seller, at its sole cost, may request that the Performance Assurance be
reduced correspondingly to reflect the decrease in Buyer Exposure or an increase
in Seller's Unsecured Credit, if any (rounding upwards for any fractional amount
to the nearest $100,000). Buyer shall be required to return the amount of
Performance Assurance due in accordance with the timeframes set forth in the
preceding paragraph. A written means is suitable for the Seller to make requests
for return of Performance Assurance.



In the event that Seller fails to provide Performance Assurance or Buyer fails
to return Performance Assurance pursuant to the terms of this Article 14
(Performance Assurance) within the applicable timeframes, then an Event of
Default pursuant to Section 12.1(i) shall be deemed to have occurred with
respect to the non-performing Party and the other Party will be entitled to the
remedies set forth therein.


In instances caused by the timing of the requests for both the return of
Performance Assurance and placement of Performance Assurance, a situation may
arise where the Parties are both sending and receiving transactions on the same
day. In these instances, the Parties may net the requested amounts and proceed
with only one transaction. Netting is only permitted for Performance Assurance
purposes if it is mutually agreed to by both Parties in advance and confirmed in
advance.


14.3
Unsecured Credit. During the term of this Agreement, Buyer shall extend, solely
with respect to the Performance Assurance set forth in Section 14.1 (Requirement
for Performance Assurance), Unsecured Credit, as defined in Article 1 of this
Agreement, to Seller in an amount initially determined on the Effective Date and
redetermined each Business Day thereafter pursuant to this Section 14.3.



For purposes of determining Unsecured Credit, the relevant Unsecured Credit
Limit shall be the Unsecured Credit Limit listed in the following table that
corresponds to Seller's (or Seller's Guarantor's) lowest Credit Rating most
recently published by S&P, Fitch and/or Moody's. The relevant TNW Amount shall
be calculated using the TNW Percentage listed in the following table that
corresponds to Seller's (or Seller's Guarantor's) lowest Credit Rating most
recently published by S&P, Fitch and/or Moody's. 


CREDIT
RATING
 
S&P
Fitch
Moody's
TNW
Percentage
Unsecured
Credit Limit
A- or
above
A- or above
A3 or
above
5%
$75,000,000
BBB+
BBB+
Baal
5%
$50,000,000
BBB
BBB
Baa2
5%
$35,000,000
BBB-
BBB-
Baa3
5%
$20,000,000
Below
BBB-
Below
BBB-
Below
Baa3
5%
$0

 
Pursuant to this Article 14 and Article 1, the analysis of Unsecured Credit will
also include consideration of the Guaranty Agreement, if any, submitted by
Seller in connection with this contract.


14.4
Credit Rating. If during the term of the Agreement, Seller's or Seller's
Guarantor's, if applicable, Credit Rating changes, by either being upgraded or
downgraded by any of the rating agencies referenced in Section 14.3 (Unsecured
Credit) of the Agreement, the Seller shall be required to provide written notice
to Buyer of such Credit Rating change no later than two (2) Business Days after
the date of such change. However, if Seller's, or Seller's Guarantor's, if
applicable, equity is publicly traded on the New York Stock Exchange, NASDAQ
National Market, or American Stock Exchange, the Buyer will waive the
requirement to provide written notice.



14.5
Tangible Net Worth. During the term of the Agreement, Seller, or Seller's
Guarantor, if applicable, shall be required to provide Buyer written financial
information to determine the Seller's, or Seller's Guarantor's Tangible Net
Worth. Financial information shall include an audited Annual Report, containing,
but not limited to, a balance sheet prepared in accordance with generally
accepted accounting principles, a schedule of long term debt including maturity
dates, and all notes to the financial statement that apply to long term debt,
short term borrowing, and liquidity and capital resources. The Seller, or
Seller's Guarantor, shall also provide the Buyer written financial information
on a quarterly basis containing a balance sheet prepared in accordance with
generally accepted accounting principles. However, if Seller's, or Seller's
Guarantor's, if applicable, equity is publicly traded on the New York Stock
Exchange, NASDAQ National Market, or American Stock Exchange, the Buyer will
waive the requirement to provide written financial information.



14.6
Aggregate to Buyer's Exposure. In order to determine the amount of Performance
Assurance during the term of this Agreement, Buyer shall calculate the Aggregate
Buyer's Exposure under Aggregate Transactions once per Business Day, pursuant to
the process and methodology described in Exhibit E. On a Transaction Date, the
Buyer's Exposure for that Transaction shall be deemed equal to zero.



 
To the extent that the calculations of the Aggregate Buyer's Exposure for a
given date results in a negative number, the Aggregate Buyer's Exposure for such
date shall be deemed equal to zero.



(a)  
Pricing Agent. Buyer shall contract with and pay for the services of a single
independent consultant to provide pricing services with respect to the
Transactions under this Agreement ("Pricing Agreement"). The Pricing Agent shall
provide to the Buyer the On-Peak Initial Mark Price and the Off-Peak Initial
Mark Price. In addition, on each Business Day, the Pricing Agent shall provide
to the Buyer the On-Peak Forward Price and the Off-Peak Forward Price. To the
extent that information and/or quotes are not available to determine an On-Peak
Forward Price or Off-Peak Forward Price for a given month the Pricing Agent
shall be permitted to use information and/or quotes relevant to such month for
which information/and quotes are available in order to provide the Buyer the
required On-Peak Forward Price and Off-Peak Forward Price for such month.
Exhibit E presents in more detail the methodology to be used by the Pricing
Agent in determining the Off-Peak Initial Mark Price, On-Peak Initial Mark
Price, Capacity Forward Price, Capacity Initial Mark Price, the On-Peak Forward
Price, and the Off-Peak Forward Price.



(b)  
Buyer shall use reasonable efforts to provide Seller with Aggregate Buyer's
Exposure on each Business Day subject to the Confidentiality provisions of this
Agreement.



(c)  
Pursuant to Section 14.1 above, Seller shall not dispute any request by Buyer
for Performance Assurance. Notwithstanding such provision, Seller may dispute
the Pricing Agent's determinations of the On-Peak Initial Mark Price, Off-Peak
Initial Mark Price, Capacity Forward Price, Capacity Initial Mark Price, On-Peak
Forward Price, and Off-Peak Forward Price if Seller can demonstrate that the
Pricing Agent has been grossly negligent or has exhibited willful misconduct in
such determinations, or that the Pricing Agent is making such determinations in
a manner that is arbitrary, capricious or erroneous on its face. Such dispute of
the Pricing Agent's determinations by the Seller shall not be cause for any
delay by the Seller in posting any Performance Assurance requested by the Buyer.

 
14.7
Accelerated Payments: If at any time and from time to time during the term of
this Agreement, a Buyer Downgrade Event occurs, notwithstanding the provisions
of Article 7 (Billing and Settlement), Seller shall have the right to require
Buyer to divide the Monthly Settlement Amount into weekly amounts and pay such
amounts on a weekly basis for so long as the Buyer Downgrade Event continues. A
"weekly basis" as referred to in the preceding sentence means that for a given
Monday through Sunday period in a Delivery Period. Seller shall notify Buyer who
shall be required to make payment for such period no later than the first
Wednesday following such period (or if such day is not a Business Day, on the
next Business Day). Buyer's failure to make such accelerated payments shall be
deemed an Event of Default under Section 12.1 (Events of Default) of the
Agreement.


ARTICLE 15
REPRESENTATIONS AND WARRANTIES


15.1
Representations and Warranties. On the Effective Date and throughout the term of
this Agreement, each Party represents and warrants to the other Party that:



(a)  
it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation;



(b)  
it has all regulatory authorizations necessary for it to legally perform its
obligations under this Agreement and each Transaction;



(c)  
the execution, delivery and performance of this Agreement and each Transaction
are within its powers, have been duly authorized by all necessary action and do
not violate any of the terms and conditions in its governing documents, any
contracts to which it is a party or any law, rule, regulation, order or the like
applicable to it;



(d)  
this Agreement and each Transaction constitutes its legally valid and binding
obligation enforceable against it in accordance with its terms; subject to any
equitable defenses;



(e)  
it is not Bankrupt and there are no proceedings pending or being contemplated by
it or, to its knowledge, threatened against it which would result in it becoming
Bankrupt;



(f)  
there are no pending, or to its knowledge threatened, actions, suits or
proceedings against it or any of its Affiliates any legal proceedings before any
Governmental Authority that could materially adversely affect its ability to
perform its obligations under this Agreement and each Transaction;



(g)  
no Event of Default with respect to it has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Agreement and each Transaction;



(h)  
with respect to Buyer, it is acting to fulfill its obligations under and in
accordance with PUC Orders and Settlements to enter into this Agreement;



(i)  
it is not relying upon the advice or recommendations of the other Party in
entering into this Agreement, it is capable of understanding, understands and
accepts the terms, conditions and risks of this Agreement and each Transaction,
and the other Party is not acting as a fiduciary for or advisor to it in respect
of this Agreement;

 
(j)  
it is a "forward contract merchant" within the meaning of the United States
Bankruptcy Code; and

 
(k)  
it has entered into this Agreement and each Transaction in connection with the
conduct of its business and it has the capacity or ability to provide or take
delivery of the Full Requirements Service; and it is an "eligible contract
participant" as defined in Section la(12) of the Commodity Exchange Act.

 
15.2
Additional Understandings. This Agreement is for the purchase and sale of Full
Requirements Service that will be delivered in quantities expected to be used or
sold over a defined period(s) in the normal course of business, and it is the
intention at the inception and throughout the term of this Agreement and each
Transaction hereunder that the Agreement will result in physical delivery and
not financial settlement, and the quantity of Full Requirements Service that
Seller must deliver and Buyer must receive will be determined by the
requirements of the POLR Load served by Buyer, and, as such, the Agreement does
not provide for an option by either Party with respect to the quantity of Full
Requirements Service to be delivered or received during performance of the
Agreement. This Agreement has been drafted to effectuate Buyer's and Seller's
specific intent so that in accordance with Financial Accounting Standards Board
Statement No. 133 ("FAS 133"), as amended, Buyer would be able to elect to use
accrual accounting for its purchases under this Agreement, while Seller would be
able to elect to use either accrual or mark-to-market accounting for its sales
under the Agreement. If either Buyer or Seller determines, in good faith, that
the intended accounting treatment has become jeopardized, due to a change in
interpretations of FAS 133, as amended, or otherwise, then Buyer and Seller
agree to meet and use their best efforts to reform the Agreement so that, with
the minimum changes possible, the Agreement again qualifies for the intended
accounting treatments.



ARTICLE 16
MISCELLANEOUS


16.1
Notices. Unless otherwise specified herein, all notices shall be in writing and
delivered by hand, overnight or facsimile (provided a copy is also sent by
overnight mail). Notice shall be effective on the next Business Day after it is
sent. A Party may change its address by providing notice of the same in
accordance with this Section 16.1. Notice information for Buyer and Seller is
shown on Exhibit G.



16.2
General. This Agreement shall be considered for all purposes as prepared through
the joint efforts of the Parties and shall not be construed against one Party or
the other as a result of the preparation, substitution, submission or other
event of negotiation, drafting or execution hereof. Each Party further agrees
that it will not assert, or defend itself, on the basis that any applicable
tariff is inconsistent with this Agreement. This Agreement shall not impart any
rights enforceable by any third party other than a permitted successor or
assignee bound to this Agreement or any Transaction. Any provision declared or
rendered unlawful will not otherwise affect the remaining lawful obligations
that arise under this Agreement or any Transaction; provided that in such event
the Parties shall use commercially reasonable efforts to amend this Agreement or
any Transaction in order to give effect to the original intention of the
Parties.



16.3
Rules of Interpretation. The following principles shall be observed in the
interpretation and construction of this Agreement:



(a)  
unless otherwise stated, the terms "include" and "including" when used in this
Agreement shall be interpreted to mean by way of example only and shall not be
considered limiting in any way;



(b)  
all titles and headings used herein are for convenience and reference purposes
only, do not constitute a part of this Agreement and shall be ignored in
construing or interpreting the obligations of the parties under this Agreement;

 
(c)  
references to the singular include the plural and vice versa;



(d)  
references to Articles, Sections, Clauses and the Preamble are, unless the
context indicates otherwise, references to Articles, Sections, Clauses and the
Preamble of this Agreement; and



(e)  
in carrying out its rights, obligations and duties under this Agreement, each
Party shall have an obligation of good faith and fair dealing.



16.4
Audit. Each Party has the right on at least three (3) Business Days prior
written notice, at its sole expense and during normal working hours, to examine
the records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to this
Agreement. If any such examination reveals any inaccuracy in any statement, the
necessary adjustments in such statement and the payments thereof will be made in
accordance with Sections 7.1 (Billing) and 7.5 (Interest on Unpaid Balances).



16.5
Confidentiality.



(a)  Each Party shall hold in confidence and not release or disclose any
document or information furnished by the other Party in connection with this
Agreement, unless: (i) compelled to disclose such document or information by
judicial, regulatory or administrative process or other provision of law; (ii)
such document or information is generally available to the public; (iii) such
document or information was available to the receiving Party on a
non-confidential basis; or (iv) such document or information was available to
the receiving Party on a non-confidential basis from a third –party, providing
that the receiving Party does not know, and by reasonable effort, could not know
that such third-party is prohibited from transmitting the document or
information to the receiving Party by a contractual, legal or fiduciary
obligation.


(b)  Notwithstanding any other provision of this Section 16.5, a Party may
disclose it its employees, representative and agents all documents and
information furnished by the other Party in connection with this Agreement,
provided that such employees, representatives and agents have been advised of
the confidentiality provisions of this Section 16.5, and further provided that
in no event shall a document or information be disclosed in violation of the
standard of conduct requirements established by FERC.


(c)  A Party receiving notice or otherwise concluding that any confidential
document or information furnished by the other Party in connection with this
Agreement is being sought under any provision of law, to the extent it is
permitted to do so under any applicable law, shall: (i) promptly notify the
other Party; and (ii) use reasonable efforts in cooperation with the other Party
to seek confidential treatment of such confidential information.


(d)  Any independent auditor performing an audit on behalf of a Party pursuant
to Section 16.4 shall be required to execute a confidentiality agreement with
the Party being audited. Such audit information shall be treated as confidential
pursuant to this Section 16.5,


(e)  The Parties agree that monetary damages may be inadequate to compensate a
Party for the other Party's breach of its obligations under this Section 16.5.
Each Party accordingly agrees that the other Party shall be entitled to
equitable relief, by way of injunction or otherwise, if the Party breaches or
threatens to breach its obligations under this Section 16.5, which equitable
relief shall be granted without bond or proof of damages, and the receiving
Party shall not plead in defense that there would be an adequate remedy at law.


16.6
Successors. This Agreement and all of the provisions hereof are binding upon,
and inure to the benefit of, the Parties and their respective successors and
permitted assigns.



16.7
Assignment/Change in Corporate Identity. Neither Party shall assign this
Agreement, its rights or obligations hereunder without the prior written consent
of the other Party, which consent may not be unreasonably withheld; provided,
however, either Party may, without the consent of the other Party (and without
relieving itself from liability hereunder),



(a)  
transfer, sell, pledge, encumber or assign this Agreement or the accounts,
revenues or proceeds hereof in connection with any financing or other financial
arrangements;



(b)  
transfer or assign this Agreement to an affiliate of such Party if: (i) such
affiliates creditworthiness is equal to or higher than that of such Party; or
(ii) in such event, the Transferee should assume all obligations pursuant to
this Agreement and shall provide appropriate performance assurances as required
by this Agreement;



(c)  
transfer or assign this Agreement to any person or entity succeeding to all or
substantially all of the assets whose: (i) creditworthiness is equal to or
higher than that of such Party; or (ii) in such event, the Transferee should
assume all obligations pursuant to this Agreement and shall provide appropriate
performance assurances as required by this Agreement; and



(d)  
provided, however, that in each such case, any such assignee shall agree in
writing to be bound by the terms and conditions hereof and so long as the
transferring Party delivers such tax and enforceability assurance as the
non-transferring Party may reasonably request.



16.8
Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTITUTED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.



16.9
Jurisdiction and Venue. Except for matters jurisdictional to FERC, the PUC or
the appellate courts having jurisdiction over the PUC or FERC matters, all
disputes hereunder shall be resolved in the Federal or State courts of
Pennsylvania and each Party hereby irrevocably submits to the in personam
jurisdiction of such courts. Each Party hereby waives its respective rights to
any jury trial with respect to any litigation arising under or in connection
with this Agreement.



16.10
Amendments. Except as provided in Section 16.11 (PJM Agreement Modifications),
this Agreement or any Transaction shall not be amended, modified, terminated,
discharged or supplemented, nor any provision hereof waived, unless mutually
agreed, in writing, by the Parties. Except as provided in Section 16.11 (PJM
Agreement Modifications), the rates, terms and conditions contained in this
Agreement or any Transaction are not subject to change under Sections 205 or 206
of the Federal Power Act absent the mutual written agreement of the Parties.
Absent the agreement of all parties to the proposed change, the standard of
review for changes to this Agreement proposed by a Party, a non-Party or the
FERC acting sua sponte shall be the "public interest" standard of review set
forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332
(1956), and Federal Power Commission v. Sierra Pacific Power Co., 350 U. S. 348
(1956) (the "Mobile-Sierra" doctrine).



16.11
PJM Agreement Modifications.



(a)  
If the PJM Agreements are amended or modified so that any schedule or section
references herein to such agreements is changed, such schedule or section
references herein shall be deemed to automatically (and without any further
action by the Parties) refer to the new or successive schedule or section in the
PJM Agreements which replaces that originally referred to in this Agreement.



(b)  
If the applicable provisions of the PJM Agreements referenced herein, or any
other PJM rules relating to the implementation of this Agreement, are changed
materially from those in effect on the Effective Date, both Parties shall
cooperate to make conforming changes to this Agreement to fulfill the purposes
of this Agreement.



16.12
Delay and Waiver. Except as otherwise provided in this Agreement, no delay or
omission to exercise any right, power or remedy accruing to the respective
Parties hereto upon any breach or default of any other Party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character of any breach or
default under this Agreement, or any waiver of any provision or condition of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.



16.13
Regulatory Approvals. The commencement of the Delivery Period is subject to the
receipt or waiver by Buyer of all Buyer required regulatory approvals. In the
event such required regulatory approvals are not received or waived, the Step-Up
provisions of Section 4.11 (Seller Step-Up Rights) shall apply.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the day and year first written above.

 
ATTEST:
 
PPL ELECTRIC UTILITES CORPORATION
         
By:
     
Title:
 
Name:
         
Title:
           
ATTEST:
                   
By:
     
Title:
 
Name: Clarence J. Hopf, Jr.
         
Title:  President

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TRANSACTION CONFIRMATION EXAMPLE


This Transaction Confirmation letter is being provided pursuant to and in
accordance with the Provider of Last Resort Supply Master Agreement ("POLR SMA")
dated __ between PPL Electric Utilities Corporation ("Company" or "PPL
Electric") and _____  ("Seller"). Terms used but not defined herein shall have
the meanings ascribed to them in the POLR SMA. This Transaction Confirmation
shall confirm the following terms of the transaction ("Transaction") agreed to
on  _____________ ("Bid Proposal Due Date").


Product: Full Requirements Electric Service
Group: Residential
Service Type: Rate Classes RS, RTS, RTD
Delivery Location: PPL Electric Zone
Delivery Period: January 1, 2010 through December 31, 2010


The Seller's specified percentage is ___________.  Seller will supply_______
tranches at a monthly settlement price of $______ per MWh for the duration of
the delivery period.



Service Type
Total
Tranches
% Size of
a Tranche
PLC
(MW)
Approximate
Tranche Size
(MW)
Rate Classes RS, RTS, RTD
 
1.67%
 
50.0




   
2010 Estimated Quantity Per Tranche (MWh)
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
                       

 
Please confirm that the terms stated herein accurately reflect the Transaction
reached on the Bid Proposal Due Date above between Seller and PPL Electric by
returning an executed copy of this Transaction Confirmation by facsimile to PPL
Electric at [Fax number to be provided] in accordance with Section 2.8 —
Transaction Confirmation of the POLR SMA. The signatories to this Transaction
Confirmation must have the authority to enter into this Transaction.


SELLER
 
By:_______________
 
Name: ____________
 
Title:______________
 
PPL ELECTRIC UTILITIES CORPORATION
 
By: ___________________________________
 
Name:_________________________________
 
Title: _________________________________
 







--------------------------------------------------------------------------------



EXHIBIT B


ALTERNATIVE ENERGY PORTFOLIO STANDARDS OBLIGATION




This Exhibit B shall confirm the Alternative Energy Portfolio Standards
Obligation of the transaction ("Transaction") agreed to on —("Bid Proposal Due
Date").


Alternative Energy Portfolio Standards Obligations for the period beginning
January 1, 2010 based on the total MWh supplied by Seller :




2007 Solicitations - Residential and Small C&I


  Compliance Period
Tier I
PV(included in
Tier I Obligation)
Tier II
1/1/10 to 5/31/10
2.5%
0.0360%
4.2%
6/1/10 to 12/31/10
3.0%
0.0609%
6.2%





2008 and 2009 Solicitations - Residential and Small C&I


  Compliance Period
Tier I
PV(included in
Tier I Obligation)
Tier II
1/1/10 to 5/31/10
2.5%
0.0000%
4.2%
6/1/10 to 12/31/10
3.0%
0.0000%
6.2%





2009 Solicitations - Large C&I


Compliance Period
Tier I
PV(included in
Tier I Obligation)
Tier II
1/1/10 to 5/31/10
2.5%
0.0120%
4.2%
6/1/10 to 12/31/10
3.0%
0.0203%
6.2%



The percentages set forth above are those applicable for the first RFP and may
be revised for future RFPs to reflect changes in law or other applicable
regulatory requirements.






--------------------------------------------------------------------------------



EXHIBIT C


PERFORMANCE ASSURANCE EVERGREEN LETTER OF CREDIT


{TO BE ISSUED ON THE LETTERHEAD OF THE ISSUING BANK}


IRREVOCABLE LETTER OF CREDIT NO.


ISSUE
DATE_____________________________                                            EXPIRY
DATE: ________


APPLICANT


[ NAME]


[ ADDRESS]


BENEFICIARY


[ NAME ]


[ADDRESS]


CURRENCY AMOUNT USD
*********$
WE HEREBY ISSUE IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO:________ FOR
THE ACCOUNT OF _________ (APPLICANT) FOR AN AMOUNT OR AMOUNTS NOT TO EXCEED IN
THE AGGREGATE US DOLLARS _________ AVAILABLE BY YOUR DRAFT(S) AT SIGHT ON THE
BANK OF ________ ("ISSUER") ________ (ADDRESS), EFFECTIVE________ AND EXPIRING
AT OUR COUNTERS ON OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE, AS PROVIDED
HEREIN. THIS LETTER OF CREDIT IS AVAILABLE IN ONE OR MORE DRAFTS UP TO THE
AGGREGATE AMOUNT SET FORTH HEREIN.


THIS LETTER OF CREDIT IS PRESENTABLE AND PAYABLE AT OUR COUNTERS AND WE HEREBY
ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS
LETTER OF CREDIT WILL BE HONORED ON PRESENTATION IF ACCOMPANIED BY THE REQUIRED
DOCUMENTS PURSUANT TO THE TERMS OF THIS LETTER OF CREDIT.


THE BELOW MENTIONED DOCUMENT(S) MUST BE PRESENTED ON OR BEFORE THE EXPIRY DATE
OF THIS INSTRUMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT.


1. YOUR SIGNED AND DATED STATEMENT, READING AS FOLLOWS:


"THE AMOUNT FOR THIS DRAWING, USD (INSERT AMOUNT), BEING MADE UNDER THE BANK
OF________ (BANK) LETTER OF CREDIT NUMBER (INSERT LETTER OF CREDIT REFERENCE
NUMBER), REPRESENTS AN AMOUNT DUE AND PAYABLE TO BENEFICIARY FROM APPLICANT FOR
PERFORMANCE ASSURANCE RELATED TO THE FULL REQUIREMENTS SERVICE AGREEMENT(S)
DATED __________  BETWEEN  __________  AND_________."


2. THIS ORIGINAL LETTER OF CREDIT AND ANY AMENDMENT(S).


IF PRESENTATION OF ANY DRAWING IS MADE ON A BUSINESS DAY (AS HEREIN DEFINED) AND
SUCH PRESENTATION IS MADE ON OR BEFORE 11:00 A.M. NEW YORK TIME, ISSUER SHALL
SATISFY SUCH DRAWING REQUEST ON THE NEXT BUSINESS DAY. IF THE DRAWING IS
RECEIVED AFTER 11:00 A.M. NEW YORK TIME, ISSUER WILL SATISFY SUCH DRAWING
REQUEST ON THE SECOND FOLLOWING BUSINESS DAY.


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRATION DATE HEREOF, OR ANY
FUTURE EXPIRATION DATE, UNLESS AT LEAST 90 DAYS PRIOR TO ANY EXPIRATION DATE WE
NOTIFY YOU AT THE ABOVE ADDRESS BY REGISTERED MAIL OR HAND DELIVERED COURIER
THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT RENEWED FOR ANY SUCH PERIOD.


THIS LETTER OF CREDIT MAY BE TERMINATED UPON BENEFICIARY'S RECEIPT OF FULL
PAYMENT FROM THE APPLICANT AND ISSUER'S RECEIPT OF A WRITTEN RELEASE FROM THE
BENEFICIARY RELEASING THE ISSUER FROM ITS OBLIGATIONS UNDER THIS LETTER OF
CREDIT.


THE TERM "BUSINESS DAY" AS USED HEREIN MEANS ANY DAY OTHER THAN (I) A SATURDAY,
(II) A SUNDAY, OR (III) A DAY ON WHICH BANKING INSTITUTIONS LOCATED IN THE CITY
OF NEW YORK, NEW YORK ARE REQUIRED OR AUTHORIZED BY LAW TO BE CLOSED.


APPLICANT'S FILING OF A BANKRUPTCY, RECEIVERSHIP OR OTHER DEBTOR-RELIEF
PETITION, AND/OR APPLICANT'S DISCHARGE THEREUNDER, SHALL IN NO WAY AFFECT THE
LIABILITY OF [BANK] UNDER THIS LETTER OF CREDIT AND [BANK] SHALL ALWAYS REMAIN
LIABLE TO [BENEFICIARY] FOR THE FULL AMOUNT OF APPLICANT'S OBLIGATIONS HEREIN TO
[BENEFICIARY] NOT TO EXCEED THE AVAILABLE AMOUNT IN THIS LETTER OF CREDIT.


ADDITIONAL TERMS AND CONDITIONS:
 
1.  
ALL COMMISSIONS AND OTHER BANKING CHARGES WILL BE BORNE BY THE APPLICANT.

2.  
THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED OR ASSIGNED.

3.  
THIS LETTER OF CREDIT IS IRREVOCABLE.

4.  
THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (1998)
OF THE INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590 ("ISP98") OR SUCH
LATER REVISION(S) OF THE ISP AS MAY BE HEREAFTER ADOPTED. AS TO MATTERS NOT
GOVERNED BY ISP98, THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, INCLUDING, TO THE
EXTENT NOT INCONSISTENT WITH ISP98, THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN
THE STATE OF PENNSYLVANIA. THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED OR
MODIFIED WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BENEFICIARY AND THE ISSUER.

5.  
THE BENEFICIARY SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHTS UNDER THIS LETTER
OF CREDIT, UNLESS THE BENEFICIARY OR AN AUTHORIZED AGENT OF THE BENEFICIARY
SHALL HAVE SIGNED A DATED WRITTEN WAIVER. NO SUCH WAIVER, UNLESS EXPRESSLY SO
STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION THAT OCCURS SUBSEQUENT
TO THE DATE OF THE WAIVER, NOR AS TO ANY CONTINUANCE OF A BREACH AFTER THE
WAIVER.

6.  
A FAILURE TO MAKE ANY PARTIAL DRAWINGS AT ANY TIME SHALL NOT IMPAIR OR REDUCE
THE AVAILABILTY OF THIS LETTER OF CREDIT IN ANY SUBSEQUENT PERIOD OR OUR
OBLIGATION TO HONOR YOUR SUBSEQUENT DEMANDS FOR PAYMENT MADE IN ACCORDANCE WITH
THE TERMS OF THIS LETTER OF CREDIT.







AUTHORIZED SIGNATURE:  ________________________


TITLE:________


PLEASE DIRECT ANY WRITTEN CORRESPONDENCE, INCLUDING DRAWING OR INQUIRIES TO:


[BANK NAME, ADDRESS AND PHONE NUMBER]


--------------------------------------------------------------------------------



EXHIBIT D
 
SAMPLE PJM INVOICE
 
FINAL BILLING STATEMENT ISSUED ON: MM/DD/YYYY FOR PERIOD: MM/DD/YYYY TO
MM/DD/YYYY
 
 

 OPERATING AGREEMENT OF PJM INTERCONNECTION, L.L.C.:




 
Day-Ahead
Balancing
Total

Charges:
Spot Market Energy
Seller
Seller
Seller
Transmission Congestion
Seller
Seller
Seller
Transmission Losses (Point-to-Point)
Seller
Seller
Seller
Regulation
   
Seller
Spinning Reserve
   
Seller
Operating Reserves
Seller
Seller
Seller
Synchronous Condensing
   
Seller
Capacity Credit Market
   
Seller
Reconciliation for Spot Market
   
Seller
Reconciliation for Regulation
   
Seller
Reconciliation for Operating Reserves
   
Seller
Emergency Energy
   
Seller
FTR Auction
   
Seller
Meter Error Correction
   
Seller
PJM Load Response Program
   
Seller
               
Credits:
     
Spot Market Energy
Seller
Seller
Seller
Transmission Congestion
     
Hourly
   
Seller
Planning Period Excess
   
Buyer
Transmission Losses (Point-to-Point)
   
Seller
Regulation
   
Seller
Spinning Reserve
   
Seller
Operating Reserves
Seller
Seller
Seller
Synchronous Condensing
   
Seller
Capacity Credit Market
   
Seller
Reconciliation for Transmission Losses
   
Seller
Emergency Energy
   
Seller
FTR Auction
   
Seller





--------------------------------------------------------------------------------



EXHIBIT D (Continued)


SAMPLE PJM INVOICE


FINAL BILLING STATEMENT ISSUED On: MM/DD/YYYY FOR PERIOD:
MM/DD/YYYY TO MM/DD/YYYY
 
 
PJM OPEN ACCESS TRANSMISSION TARIFF:

 
Total



Charges:
PJM Scheduling, System Control and Dispatch Service
Seller
Transmission Owner Scheduling, System Control and Dispatch Service
Seller
Reactive Supply and Voltage Control from Generation Sources Service
Seller
Black Start Service
Seller
Network Integration Transmission Service
Buyer
Network Transmission Service Offset Charges
Buyer
Firm Point-to-Point Transmission Service
Seller
Non-Firm Point-to-Point Transmission Service
Seller
Transitional Market Expansion Charges (Transmission Customer Charge Only)
Buyer
Reconciliation for PJM Scheduling, System Control and Dispatch Service
Seller
Reconciliation for Transmission Owner Scheduling, System Control and Dispatch
Seller
Service
 
Intra-PJM Seams Elimination Cost Assignment Charges
Buyer
PJM/MISO Seams Elimination Cost Assignment Charges
Buyer
       
Credits:
 
Non-Firm Point-to-Point Transmission Service
Buyer
Other Supporting Facilities
Buyer



Reliability Assurance Agreement Among Load Serving Entities in the PJM Control
Ares:

 
Total

Charges:
Capacity Deficiency
Seller



Credits:
Capacity Excess
Seller





--------------------------------------------------------------------------------



EXHIBIT E,
METHODOLOGY FOR CALCULATION OF MARK TO MARKET (MTM)
EXPOSURE


Parameters


In calculating the Mark to Market (MtM) Exposure for each Transaction, the
following parameters are set on the Transaction Date:


1.  On-Peak Initial Mark Price
2.  Off-Peak Price Ratio/On-Peak Price Ratio
3.  Off-Peak Initial Mark Price
4.  On-Peak Estimated Energy Quantity Per Tranche for each of the twelve
calendar months
5.  Off-Peak Estimated Energy Quantity Per Tranche for each of the twelve
calendar months
6.  Capacity Initial Mark Price
7.  Capacity Obligation
8.  Number of awarded Tranches


In calculating the MtM Exposure for each Transaction, the following parameters
are set each Business Day subsequent to the Transaction Date:


1.  On-Peak Forward Price
2.  Off-Peak Forward Price
3.  Capacity Forward Price
4.  Capacity Obligation
5.  On-Peak Estimated Energy Quantity
6.  Off-Peak Estimated Energy Quantity


Calculation of the MtM Exposure


On each Business Day subsequent to the Transaction Date, the MtM Exposure will
be calculated, with respect to each month remaining in the Transaction Delivery
Period, as the sum of the following:
 
(i)
the relevant month On-Peak Forward Price minus the relevant month On-Peak
Initial Mark Price, multiplied by the relevant month On-Peak Estimated Energy
Quantity;

(ii)
the relevant month Off-Peak Forward Price minus the relevant month Off-Peak
Initial Mark Price, multiplied by the relevant month Off-Peak Estimated Energy
Quantity;

(iii)
the relevant month Capacity Forward Price minus the relevant month Capacity
Initial Mark Price, multiplied by the remaining Capacity Obligation per Tranche
and number of Tranches award to the Seller.

 
Determination of On-Peak Forward Prices


On each Business Day subsequent to the Transaction date, the Pricing Agent will
follow the steps outlined below to determine the on-peak forward prices.



1.  
The Pricing Agent will contact four Reference Market-Makers to obtain bid and
ask Energy price quotes for PJM Western Hub On-Peak Hours for each month of the
Delivery Period. Both bid and ask Energy price quotes must be available to be
considered a valid quote.

2.  
If a minimum of two quotes in a particular month are available, the Pricing
Agent will determine the On-Peak Forward Price by averaging the bid and ask
Energy prices.

3.  
If a minimum of two quotes in a particular month are not available, then the
Pricing Agent will determine the On-Peak Forward Price using an annual quote,
obtain in the same manner above. In this case, the On-Peak Forward Price will be
calculated as the product of the Off-Peak Price Ratio and the annual price
quote.



Determination of Off-Peak Forward Prices


On each Business Day subsequent to the Transaction date, the Pricing Agent will
follow the steps outlined below to determine the off-peak forward prices.


1.  
The Pricing Agent will contact four Reference Market-Makers to obtain bid and
ask Energy price quotes for PJM Western Hub Off-Peak Hours for each month of the
Delivery Period. Both bid and ask Energy price quotes must be available to be
considered a valid quote.

2.  
If a minimum of two quotes in a particular month are available, the Pricing
Agent will determine the Off-Peak Forward Price by averaging the bid and ask
Energy prices.

3.  
If a minimum of two quotes in a particular month are not available, then the
Pricing Agent will determine the Off-Peak Forward Price using an annual quote
obtained in the same manner as the in the following manner obtained in the same
manner as discussed above. In this case, the Off-Peak Forward Price will be
calculated as the product of the Off-Peak Price Ratio and the annual price
quote.



Determination of Capacity Forward Prices


The Pricing Agent will obtain Capacity Forward Prices for the PPL Zone, or
capacity pricing region within which the PPL Zone is included, as reported by
PJM. To the extent that actual Capacity Forward Prices are unavailable through
PJM, the Pricing Agent will obtain applicable Capacity Forward Prices as
estimated by PJM.

--------------------------------------------------------------------------------


EXHIBIT E (Continued)


MtM EXAMPLE CALCULATION FOR A TRANSACTION

[ppl10q6-07image.gif]
 

--------------------------------------------------------------------------------

 
EXHIBIT F


UNCONDITIONALGUARANTY


THIS GUARANTY AGREEMENT (this "Guaranty") is made and entered into as of this
________ day of____, by ____ (the "Guarantor"), with an address at _______, in
favor of [Utility] (the "Buyer"), with an address at_______, in consideration of
the Provider of Last Resort Supply Master Agreement(s) (the "POLR SMA(s)")
between [Utility] and________ (the "Seller") dated ________, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged. Guarantor is the________ of Seller.


Whereas, Seller________ is an affiliate of ____, _____ will therefore benefit by
Supplier entering into the POLR SMA with Buyer and________ desires Buyer to
enter into the POLR SMA with Seller and to extend credit to Seller thereunder.
(May be revised if guarantor is not a parent or affiliate of Seller.)


1.  
Guaranty of Obligations.



(a)  
The Guarantor hereby irrevocably and unconditionally guarantees, with effect
from date hereof, the prompt and complete payment when due of all of Seller's
payment obligations under the POLR SMA (to the extent such payment obligations
exceed the amount of any Performance Assurance provided to the Buyer by Seller
as defined in and in accordance with the POLR SMA), whether on scheduled payment
dates, when due upon demand, upon declaration of termination or otherwise, in
accordance with the terms of the POLR SMA and giving effect to any applicable
grace period, and, provided only that the Buyer is the prevailing party in any
judicial suit, action or proceeding arising out of, resulting from, or in any
way relating to this Guaranty, or if by mutual agreement by Guarantor and Buyer,
all reasonable out-of-pocket costs and expenses incurred by Buyer in the
enforcement of the Guarantor's obligations or collection under this Guaranty,
including reasonable attorney's fees and expenses (collectively, the
"Obligations"). [Optional provision: Notwithstanding anything to the contrary
herein, the liability of the Guarantor under this Guaranty and Buyer's right of
recovery hereunder for all Obligations is limited to a total aggregate amount of
$("Guaranty Amount"), where Guaranty Amount shall be no less than Five Hundred
Thousand US Dollars ($500,000).]



(b)  
The limitations on liabilities of the Seller set forth in Article 10 of the POLR
SMA shall also apply to the liabilities of the Guarantor hereunder.



2.  
Nature of Guaranty; Waivers

 
(a)  
This is a guaranty of payment and not of collection and the Buyer shall not be
required, as a condition of the Guarantor's liability, to pursue any rights
which may be available to it with respect to any other person who may be liable
for the payment of the Obligations. This is not a performance guaranty and the
Guarantor is not obligated to provide power under the POLR SMA or this Guaranty.

 
(b)  
This Guaranty is an absolute, unconditional, irrevocable (subject to the
provisions of Section 12 of this Guaranty) and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, or until the POLR SMA has been terminated, whichever
comes later. This Guaranty will not be affected by any surrender, exchange,
acceptance, compromise or release by the Buyer of any other party, or any other
guaranty or any security held by it for any of the Obligations, by any failure
of the Buyer to take any steps to perfect or maintain its lien or security
interest in or to preserve its rights to any security or other collateral for
any of the Obligations or any guaranty, or by any irregularity, unenforceability
or invalidity of any of the Obligations (other than any irregularity,
unenforceability or invalidity of any of the obligations under the POLR SMA
resulting from the conduct of the Buyer) or any part thereof.

 
(c)  
Except as to any claims, defenses, rights of set-off or to reductions of Seller
in respect of its obligations under the POLR SMA, (all of which are expressly
reserved under this Guaranty), the Guarantor's obligations hereunder shall not
be affected, modified or impaired by any counterclaim, set-off, deduction or
defense based upon any claim the Guarantor may have against Seller or the Buyer,
including: (i) any change in the corporate existence (including its charter or
other governing agreement, laws, rules, regulations or powers), structure or
ownership of Seller or the Guarantor; or (ii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Seller or its assets; or
(iii) the invalidity or unenforceability in whole or in part of the POLR SMA; or
(iv) any provision of applicable law or regulations purporting to prohibit
payment by Seller of amounts to be paid by it under the POLR SMA (other than any
law or regulation that eliminates or nullifies the obligations under the POLR
SMA).



(d)  
Guarantor waives notice of acceptance of this Guaranty, diligence, presentment,
notice of dishonor and protest and any requirement that at any time any person
exhaust any right to take any action against Seller or their assets or any other
guarantor or person, provided, however, that any failure of Buyer to give notice
will not discharge, alter or diminish in any way Guarantor's obligations under
this Guaranty. The Guarantor waives all defenses based on suretyship or
impairment of collateral or any other defenses that would constitute a legal or
equitable discharge of Guarantor's obligations, except any claims or defenses of
Seller in respect of its obligations under the POLR SMA.



(e)  
The Buyer at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor's liabilities hereunder, may (i) to the extent permitted by the POLR
SMA, change the manner, place, time or terms of payment or performance of, or
other terms relating to, any of the Obligations; (ii) to the extent permitted by
the POLR SMA, renew, substitute, modify, amend or alter, or grant consents or
waivers relating to any of the Obligations, or any other guaranties for any
Obligations; (iii) settle, compromise or deal with any other person, including
Seller , with respect to any Obligations in such manner as the Buyer deems
appropriate at its sole discretion; (iv) substitute, exchange or release any
guaranty; or (v) take such actions and exercise such remedies hereunder as Buyer
deems appropriate.

 
3.  
Representations and Warranties. The Guarantor hereby represents and warrants
that:



(a)  
it is a [limited liability company, corporation, limited partnership, general
partnership] duly organized, validly existing and in good standing under the
laws of the jurisdiction of its [formation, organization, incorporation] and has
the [corporate power] [power] and authority to conduct the business in which it
is currently engaged and enter into and perform its obligations under this
Guaranty;



(b)  
it has the [corporate power] [power] and authority and the legal right to
execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary [corporate action] [action] to authorize its execution,
delivery and performance of this Guaranty;



(c)  
this Guaranty constitutes a legal, valid and binding obligation of the Guarantor
enforceable in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of Buyers' rights generally,
general equitable principles and an implied covenant of good faith and fair
dealing;



(d)  
the execution, delivery and performance of this Guaranty will not violate any
provision of any requirement of law or contractual obligation of the Guarantor
(except to the extent that any such violation would not reasonably be expected
to have a material adverse effect on the Guarantor or this Guaranty);



(e)  
no consent or authorization of, filing with, or other act by or in respect of,
any arbitrator or governmental authority and no consent of any other person
(including, without limitation, any stockholder or creditor of the Guarantor) is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty, other than any which have been obtained or made
prior to the date hereof and remain in full force and effect; and



(f)  
no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor that would have a material adverse effect
on this Guaranty.



4.  
Repayments or Recovery from the Buyer. If any demand is made at any time upon
the Buyer for the repayment or recovery of any amount received by it in payment
or on account of any of the Obligations, including but not limited to upon the
bankruptcy, insolvency, dissolution or reorganization of the Seller and if the
Buyer repays all or any part of such amount by reason of any judgment, decree or
order of any court or administrative body or by reason of any settlement or
compromise of any such demand, the Guarantor (subject to Sections 2 (c) and (d)
of this Guaranty) will be and remain liable hereunder for the amount so repaid
or recovered to the same extent as if such amount had never been received
originally by the Buyer. The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Buyer's rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.



5.  
Enforceability of Obligations. No modification, limitation or discharge of the
Obligations of Seller arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law will affect, modify, limit or discharge the Guarantor's liability in
any manner whatsoever and this Guaranty will remain and continue in full force
and effect and will be enforceable against the Guarantor to the same extent and
with the same force and effect as if any such proceeding had not been
instituted. The Guarantor waives all rights and benefits which might accrue to
it by reason of any such proceeding and will be liable to the full extent
hereunder, irrespective of any modification, limitation or discharge of the
liability of Seller that may result from any such proceeding.



6.  
Postponement of Subrogation. Only to the extent that, at the relevant time,
there are Obligations, or other amounts hereunder, that are then due and payable
but unpaid, the Guarantor postpones and subordinates in favor of the Buyer any
and all rights which the Guarantor may have to (a) assert any claim against the
Seller based on subrogation rights with respect to payments made by Guarantor
hereunder and (b) any realization on any property of the Seller, including
participation in any marshalling of the Seller's assets. Upon payment of such
due and unpaid Obligations, Buyer agrees that Guarantor shall be subrogated to
the rights of Buyer against Seller to the extent of Guarantor's payment to
Buyer.



7.  
Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective upon receipt. Such notices and other communications may be
hand-delivered, sent by facsimile transmission with confirmation of delivery and
a copy sent by first-class mail, or sent by nationally recognized overnight
courier service, to the addresses for the Buyer and the Guarantor set forth
below or to such other address as one may give to the other in writing for such
purpose:



All communications to Buyer shall be directed to:



Attn:_______________
Phone: _____________
Fax: _______________
With a copy to: ______


Phone __________
Fax ___________




or such other address as the Buyer shall from time to time specify to Guarantor.
All communications to Guarantor shall be directed to:
 
Attn: ________
Phone:__________
Fax: _________




or such other address as the Guarantor shall from time to time specify to Buyer.


8.  
Preservation of Rights. Except as provided by any applicable statute of
limitations, no delay or omission on the Buyer's part to exercise any right or
power arising hereunder will impair any such right or power or be considered a
waiver of any such right or power, nor will the Buyer's action or inaction
impair any such right or power. The Buyer's rights and remedies hereunder are
cumulative and not exclusive of any other rights or remedies which the Buyer may
have under other agreements with the Guarantor, at law or in equity.



9.  
Illegality. In case any one or more of the provisions contained in this Guaranty
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.



10.  
Amendments. No modification, amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom, will be
effective unless made in a writing signed by the Buyer, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Guarantor in any case will entitle
the Guarantor to any other or further notice or demand in the same, similar or
other circumstance.



11.  
Entire Agreement. This Guaranty (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Guarantor and the Buyer with respect to the subject matter hereof.



12.  
Successors and Assigns. This Guaranty will be binding upon and inure to the
benefit of the Guarantor and the Buyer and their respective successors and
permitted assigns. Neither party may assign this Guaranty in whole or in part
without the other's prior written consent, which consent will not be
unreasonably withheld or delayed, except that Buyer may at any time assign this
Guaranty without Guarantor's consent, in the same manner, on the same terms and
to the same persons as Buyer assigns the POLR SMA in accordance with Section
16.7(b) of the POLR SMA, and except that this Section 12 shall not limit the
Guarantor's right to assign this Guaranty, along with substantially all of the
Guarantor's assets and business to a successor entity or Affiliate that assumes
all obligations thereunder and (i) where the successor Guarantor's Lowest Credit
Rating is equal to or greater than the Guarantor's Lowest Credit Rating or where
the successor Guarantor's Lowest Credit Rating is equal to or greater than BBB,
as rated by S&P or Fitch, or Baa2, as rated by Moody's, and (ii) the Seller is
in compliance with Article 14 of the POLR SMA. The "Lowest Credit Rating" shall
mean the lowest of the senior unsecured long-term debt ratings determined by
Moody's Investor Services, Inc. (or its successor) ("Moody's"), the Standard &
Poor's Rating Group, a division of McGraw-Hill, Inc., (or its successor)
("S&P"), or Fitch Investor Service, Inc. (or its successor) ("Fitch")
immediately before such transfer and assumption. Upon any such delegation and
assumption of obligations by a successor Guarantor, the Guarantor shall be
relieved of and fully discharged from all of its obligations hereunder, whether
such obligations arose before or after the date of such delegation and
assumption.



13.  
Interpretation. In this Guaranty, unless the Buyer and the Guarantor otherwise
agree in writing, the singular includes the plural and the plural the singular;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word "or"
shall be deemed to include "and/or", the words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation"; and
references to sections or exhibits are to those of this Guaranty unless
otherwise indicated. Section headings in this Guaranty are included for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose.



14.  
Governing Law.



(a)  
This Guaranty has been delivered to and accepted by the Buyer. THIS GUARANTY
WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BUYER AND THE
GUARANTOR DETERMINED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, EXCLUDING ITS CONFLICT OF LAWS RULES.



(b)  
The Guarantor hereby irrevocably consents to the non-exclusive jurisdiction of
any federal court in the Commonwealth of Pennsylvania, but in the event that the
Guarantor and the Buyer determine in good faith that jurisdiction does not lay
with such court or that such court refuses to exercise jurisdiction or venue
over the Guarantor and the Buyer or any claims made pursuant to this Guaranty,
then the Guarantor and the Buyer agree to submit to the non-exclusive
jurisdiction of the Pennsylvania state courts; provided that nothing contained
in this Guaranty will prevent the Buyer from bringing any action, enforcing any
award or judgment or exercising any rights against the Guarantor individually,
against any security or against any property of the Guarantor within any other
county, state or other foreign or domestic jurisdiction. The Guarantor
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Buyer and the Guarantor. The Guarantor waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Guaranty.

 
15.  
WAIVER OF JURY TRIAL. THE GUARANTOR AND BUYER IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE GUARANTOR
AND BUYER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.



16.  
Term. This Guaranty shall survive termination of the POLR SMA and remain in full
force and effect until all amounts due hereunder, including all of the
Obligations, have been paid or performed in full.



17.  
Stay of Acceleration Ineffective with Respect to Guarantor. If acceleration of
the time for payment of any amount payable by Seller under the POLR SMA is
stayed upon the insolvency, bankruptcy or reorganization of Seller, all such
amounts otherwise subject to acceleration or required to be paid upon an early
termination pursuant to the terms of the POLR SMA shall nonetheless be payable
by the Guarantor hereunder on written demand by Buyer.

 
The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, and has been advised by counsel as necessary or appropriate.
 
 
[Guarantor]




By: __________________________
Name: ____________________________
Title: _____________________________


--------------------------------------------------------------------------------





EXHIBIT G


FORM OF NOTICE


Any notices required under this Agreement shall be made as follows:



BUYER:
 
All Notices:
Street: Two North Ninth Street
City/State/Zip: Allentown, PA 18101
Attn: Douglas R. Stinner
Facsimile: 610-774-5694
Duns: 00-790-9427
Federal Tax ID Number: 23-0959590
 
Invoices:
 
Attn: Douglas R. Stinner
Phone: 610-774-5568
Facsimile: 610-774-5694
 
Scheduling:
 
Attn: N/A
Phone: N/A
Facsimile: N/A
 
Payments:
 
Attn: John M. George
Phone: 610-774-6053
Facsimile: 610-774-7413
 
Wire Transfer:
 
BNK: Mellon Bank
ABA:
ACCT:
 
Credit and Collections:
 
Attn: John M. George
Phone: 610-774-6053
Facsimile: 610-774-7413
SELLER:
 
All Notices:
 
Street:
City/State/Zip
Attn:
Facsimile:
Duns:
Federal Tax ID Number:
 
Invoices:
 
Attn:
Phone:
Facsimile:
 
Scheduling:
 
Attn:
Phone:
Facsimile:
 
Payments:
 
Attn:
Phone:
Facsimile:
 
Wire Transfer
 
BNK:
ABA:
ACCT:
 
Credit and Collections:
 
Attn:
Phone:
Facsimile:

 


--------------------------------------------------------------------------------



With additional Notices of an
Event of Default to:
 
Attn: Douglas R. Stinner
Phone: 610-774-5568
Facsimile: 610-774-5694
With Additional Notices of an
Event of Default to:
 
Attn:
Phone:
Facsimile:





--------------------------------------------------------------------------------



EXHIBIT H


PJM DECLARATION OF AUTHORITY


This Declaration of Authority ("Declaration") is a statement and certification
made this 26th day of July,2007 by [PPL Electric Utilities Corporation], ("PARTY
A") and [PPL EnergyPlus, LLC] ("PARTY B") for the benefit of PJM
Interconnection, LLC.






RECITALS:


WHEREAS, PJM is a Regional Transmission Organization ("RTO") subject to the
jurisdiction of the Federal Energy Regulatory Commission, ("FERC");


WHEREAS, PJM administers centralized markets that clear various electric energy
and energy-related products among multiple buyers and sellers;


WHEREAS, PJM additionally exercises operational control over its members'
transmission facilities whereby PJM provides control area functions, including
economic dispatch, the scheduling of transmission service and emergency response
to ensure reliability across an integrated transmission system; and


WHEREAS, in capacities more fully described below, PARTY A and PARTY B seek to
participate either directly or indirectly in the markets administered by PJM or
engage in operations that use or affect the integrated transmission system
operated by PJM.






DECLARATION:


NOW, THEREFORE, acknowledging that PJM will rely on the truth, accuracy and
completeness of the statements made below, PARTY A and PARTY B, as indicated
below, provide the following certifications:


1.       Certification.


(a)  
PARTY B hereby certifies that in all activities with PJM regarding PARTY B's
provision of energy, capacity, ancillary services, scheduling and procurement of
transmission service, congestion management and all other required products and
services necessary to serve the load obligation assumed by PARTY B, PARTY B
shall be billed and be primarily liable to PJM for all costs associated in its
procurement of such products and services; provided, however, that charges, for
PPL Electric customers, for Network Integration Transmission Service,
Transitional Market Expansion assessed to Network Integration Transmission
Service customers, Expansion Integration assessed to Network Integration
Transmission Service customers, and any Transmission Congestion credits
remaining at the end of a planning period for such load shall be billed to PARTY
A and remain the sole and primary responsibility of PARTY A.

 
2.       Reliance By PJM On Certifications.


(a)  
Each of PARTY A and PARTY B recognizes and accepts that PJM is relying on the
truth, accuracy and completeness of the certifications herein made in making its
assessments as to creditworthiness and in assuring PJM's own compliance with its
tariff, operating agreement, reliability agreement and business practices.



(b)  
Each of PARTY A and PARTY B recognizes and accepts that each has a continuing
duty to notify PJM if and when the certifications herein made cease to be
accurate or complete. Until such time as PJM receives written notification of
any changes to such certifications, signed by both PARTY A and PARTY B, PJM
shall be entitled to rely perpetually on this Declaration as governing its
relationship with PARTY A and PARTY B as to the subject matter of this
Declaration. Any written notice of changes to the certifications herein made
must be provided to PJM at least thirty days in advance of their effectiveness.



(c)  
Each of PARTY A and PARTY B recognize and acknowledge that PJM will receive and
rely on individually modeled POLR Seller accounts that contain only
zonal-specific POLR load to manually adjust the accounts to move the applicable
billing line items' amounts in their entirety from the applicable POLR Seller's
account to the applicable EDC's account.



(d)  
PARTY A and PARTY B recognize and acknowledge that they have entered into a
Provider of Last Resort Supply Master Agreement (POLR SMA) and that this
Certification is not intended in any way to change, revise or redistribute the
rights and obligations of the PARTY A or PARTY B under the POLR SMA. If this
Certification is determined to be inconsistent with any provision of the POLR
SMA, with respect to the rights and obligations of PARTY A and PARTY B under the
POLR SMA, the provisions of the POLR SMA shall be controlling on PARTY A and
PARTY B.



3.
Duration. Each of PARTY A and PARTY B acknowledge and agree that this
Declaration shall terminate upon the termination of the POLR SMA in accordance
with its terms. To this end, within 30 days prior to the termination of the POLR
SMA in accordance with its terms or as soon thereafter as is practicable, each
of PARTY A and PARTY B will provide written notice to PJM of the termination of
this Declaration.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, PARTY A and PARTY B execute this Declaration to be effective
as of the date written above.


PARTY A _______________________________
 
NAME: _______________________________
 
TITLE: ______________________________
PARTY B  _________________________
 
NAME: ____________________________
 
 TITLE: _____________________________
 